Exhibit 10(a)

 

EXECUTION COPY

 

 

$400,000,000

 

TERM LOAN AGREEMENT

Dated as of October 24, 2007

 

by and among

 

BRINKER INTERNATIONAL, INC.,
as Borrower,

 

BRINKER RESTAURANT CORPORATION,
as Guarantor,

 

CITIBANK, N.A.,

as Administrative Agent,

 

CITIGROUP GLOBAL MARKETS INC. and
J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers

and Bookrunners

 

THE FINANCIAL INSTITUTIONS

PARTY HERETO FROM TIME TO TIME,
as the Banks,

 

BANK OF AMERICA, N.A. and

JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents

 

and

WACHOVIA BANK, NATIONAL ASSOCIATION and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

Section 1.01.  Certain Defined Terms

1

Section 1.02.  Computation of Time Periods

13

Section 1.03.  Accounting Terms

13

Section 1.04.  Miscellaneous

13

 

 

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

13

 

 

Section 2.01   The Loans

13

Section 2.02   Making the Loans

14

Section 2.03   Notes

14

Section 2.04   Several Obligations

14

Section 2.05.  Conversions and Continuations of Loans

14

Section 2.06.  Repayment of Loans; Voluntary Prepayment

16

Section 2.07.  Interest on Loans

16

Section 2.08.  Interest Rate Determination

17

Section 2.09.  Administrative Agent’s Fees

17

Section 2.10.  Payments; Computations; Interest on Overdue Amounts

17

Section 2.11.  Consequential Losses on Eurodollar Rate Loans

18

Section 2.12.  Increased Costs

18

Section 2.13.  Replacement of Banks

19

Section 2.14.  Illegality and Unavailability

20

Section 2.15.  Taxes

20

Section 2.16.  Payments Pro Rata

22

 

 

ARTICLE III CONDITIONS

23

 

 

Section 3.01.  Conditions Precedent to Effectiveness. This Agreement shall
become effective upon the satisfaction of all of the following conditions
precedent:

23

Section 3.02.  Administrative Agent

24

 

 

ARTICLE IV GUARANTY

24

 

 

Section 4.01.  Guaranty

24

Section 4.02.  Payment

25

Section 4.03.  Waiver

25

Section 4.04.  Acknowledgments and Representations

25

Section 4.05.  Subordination

25

Section 4.06.  Guaranty Absolute

26

Section 4.07.  No Waiver; Remedies

26

Section 4.08.  Continuing Guaranty

26

Section 4.09.  Limitation

26

 

i

--------------------------------------------------------------------------------


 

Section 4.10.  Effect of Bankruptcy

27

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

27

 

 

Section 5.01.  Corporate Existence

27

Section 5.02.  Corporate Power

27

Section 5.03.  Enforceable Obligations

27

Section 5.04.  Financial Statements

28

Section 5.05.  Litigation

28

Section 5.06.  Margin Stock; Use of Proceeds

28

Section 5.07.  Investment Company Act

28

Section 5.08.  ERISA

28

Section 5.09.  Taxes

29

Section 5.10.  Environmental Condition

29

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

29

 

 

Section 6.01.  Compliance with Laws, Etc

29

Section 6.02.  Reporting Requirements

29

Section 6.03.  Use of Proceeds

31

Section 6.04.  Maintenance of Insurance

31

Section 6.05.  Preservation of Corporate Existence, Etc

31

Section 6.06.  Payment of Taxes, Etc

31

Section 6.07.  Visitation Rights

31

Section 6.08.  Compliance with ERISA and the Code

32

 

 

ARTICLE VII NEGATIVE COVENANTS

32

 

 

Section 7.01.  Financial Covenants

32

Section 7.02.  Negative Pledge

32

Section 7.03.  Merger and Sale of Assets

32

Section 7.04.  Agreements to Restrict Dividends and Certain Transfers

33

Section 7.05.  Transactions with Affiliates

33

Section 7.06.  Change of Business

33

Section 7.07.  Limitation on Loans, Advances and Investments

33

Section 7.08.  Maintenance of Books and Records

34

Section 7.09.  Debt

34

 

 

ARTICLE VIII DEFAULTS

34

 

 

Section 8.01.  Defaults

34

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

36

 

 

Section 9.01.  Authorization and Action

36

Section 9.02.  Administrative Agent’s Reliance, Etc

37

Section 9.03.  Defaults

37

Section 9.04.  Citibank and Affiliates

37

 

ii

--------------------------------------------------------------------------------


 

Section 9.05.  Bank Credit Decision

38

Section 9.06.  Successor Administrative Agent

38

Section 9.07.  Joint Lead Arrangers, Bookrunners, Syndication Agents and
Documentation Agents

38

Section 9.08.  INDEMNIFICATION

38

 

 

ARTICLE X MISCELLANEOUS

39

 

 

Section 10.01.  Amendments, Etc.

39

Section 10.02.  Notices, Etc.

40

Section 10.03.  No Waiver; Remedies

41

Section 10.04.  Costs, Expenses and Taxes

41

Section 10.05.  Right of Set-off

42

Section 10.06.  Bank Assignments and Participations

43

Section 10.07.  Governing Law

44

Section 10.08.  Interest

45

Section 10.09.  Execution in Counterparts

46

Section 10.10.  Survival of Agreements, Representations and Warranties, Etc.

46

Section 10.11.  The Borrower’s Right to Apply Deposits

46

Section 10.12.  Confidentiality

46

Section 10.13.  Binding Effect

47

Section 10.14.  ENTIRE AGREEMENT

47

Section 10.15.  USA PATRIOT ACT

47

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

A             Form of Note

B             Form of Notice of Borrowing

C             Form of Assignment

D             Form of Opinion of Counsel for the Borrower and the Guarantor

E              Form of Opinion of Special Counsel to the Administrative Agent

F              Form of U.S. Tax Compliance Certificate

 

SCHEDULES:

 

Schedule I

- Bank and Administrative Agent Addresses

Schedule II

- Pro Rata Shares

Schedule III

- Borrower and Guarantor Addresses

Schedule IV

- Permitted Liens

Schedule V

- Agreements Restricting Dividends and Certain Transfers

Schedule VI

- GAAP Exceptions

Schedule VII

- Investments

Schedule VIII

- Permitted Debt

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT (this “Agreement”), dated as of October 24, 2007 by and
among BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
BRINKER RESTAURANT CORPORATION, a Delaware corporation (the “Guarantor”), the
financial institutions listed on the signature pages hereof and the financial
institutions who hereafter become parties to this Agreement (individually, a
“Bank” and collectively, the “Banks”), and CITIBANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Banks hereunder.

 

The Borrower has requested that the Banks make loans to it in an aggregate
principal amount of $400,000,000 to refinance the Borrower’s obligations under
the Existing Bridge Loan Agreement, and the Banks are prepared to make such
loans upon and subject to the terms and conditions hereof.  Accordingly, the
parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the introduction hereto.

 

“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person.  For the purposes of
this definition, the terms “control”, “controlled by” and “under common control
with”, as used with respect to any Person, means the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.  Without limiting the generality of the foregoing, a Subsidiary of a
Person is an Affiliate of that Person.

 

“Agreement” has the meaning specified in the introduction hereto.

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Loan, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

 

“Applicable Margin” means, at any time, the following percentages determined as
a function of the Rating Level at such time:

 

--------------------------------------------------------------------------------


 

 

 

Rating Level
1

 

Rating Level
2

 

Rating Level
3

 

Rating Level
4

 

Rating Level
5

 

Eurodollar Rate Loan

 

0.45

%

0.55

%

0.65

%

0.95

%

1.50

%

Base Rate Loan

 

0.00

%

0.00

%

0.00

%

0.00

%

0.00

%

 

“Applicable Usury Laws”, as used in Section 10.08 of this Agreement and
elsewhere in the Credit Documents, means the Texas Finance Code, any other law
of the State of Texas or any applicable Federal law to the extent that it
permits Banks to contract for, charge, reserve or receive a greater amount of
interest than under the Texas Finance Code or other laws of the State of Texas.

 

“Assignment” means an assignment and acceptance entered into by a Bank and an
Eligible Assignee, and accepted by the Administrative Agent, in substantially
the form of the attached Exhibit C.

 

“Banks” has the meaning specified in the introduction hereto.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time which rate per annum shall at all times be equal to the higher
of:

 

(a)           the rate of interest announced publicly by Citibank in New York,
New York from time to time as Citibank’s base rate; and

 

(b)           the Federal Funds Rate for such day plus ½ of 1% per annum.

 

“Base Rate Loan” means a Loan which bears interest as provided in
Section 2.07(a)(i).

 

“Board” means, as to any Person, the Board of Directors of the Person or the
Executive Committee thereof.

 

“Borrower” has the meaning specified in the introduction hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans made on the same
day by each of the Banks pursuant to Section 2.02.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas or New York City, New York and, if the
applicable Business Day relates to any Eurodollar Rate Loans, on which dealings
are carried on in the interbank eurodollar market.

 

“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP.

 

“Capitalized Lease Obligations” means, with respect to any Person for any period
of determination, the amount of the obligations of such Persons under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

“Citibank” means Citibank, N.A.

 

“Code” means, as appropriate, the Internal Revenue Code of 1986, as amended, or
any successor Federal tax code, and any reference to any statutory provision
shall be deemed to be a reference to any successor provision or provisions.

 

“Confidential Information” has the meaning specified in Section 10.12.

 

“Consolidated” refers to the consolidation of the accounts of any Person and its
Subsidiaries in accordance with GAAP.

 

“Controlled Group” means any group of organizations within the meaning of
Section 414(b), (c), (m), or (o) of the Code of which the Borrower or its
Subsidiaries is a member.

 

“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to exercise the rights and powers
incidental to that form of organization or necessarily implied in the grant.

 

“Credit Documents” means this Agreement, the Notes, and each other agreement,
instrument or document executed by the Borrower or the Guarantor at any time in
connection with this Agreement.

 

“Debt” means, in the case of any Person, without duplication, (i) indebtedness
of such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) Capitalized Lease
Obligations, and (iv) obligations of such Person under or relating to letters of
credit or guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iii) of this definition.  For the purposes of this
Agreement, the term Debt shall not include any obligation of the Borrower or the
Guarantor incurred by entering into, or by guaranteeing, any transaction that is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap or option, foreign exchange transaction,
currency swap or option or any similar transaction.

 

“Debt to Cash Flow Ratio” has the meaning specified in Section 7.01(b).

 

“Default” has the meaning specified in Section 8.01.

 

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“EBIT” means for any period, the Consolidated earnings of a Person during such
period from continuing operations, exclusive of gains on sales of assets not in
the ordinary course of business (to the extent such gains are included in
earnings from continuing operations) and extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income taxes
and Interest Expense.

 

“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of gains on sales of assets
not in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations) and extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income
taxes, Interest Expense, depreciation and amortization.

 

“Effective Date” means the date that the Administrative Agent notifies the
Borrower that the conditions set forth in Section 3.01 shall have been satisfied
or waived.

 

“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution with an office in the United States of
America acceptable to the Administrative Agent and the Borrower, such acceptance
not to be unreasonably withheld; (iii) a finance company, insurance company or
other financial institution or fund (whether a corporation, partnership or other
entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $1,000,000,000, or any other Person, in each case, acceptable to
the Borrower and the Administrative Agent in their discretion.

 

“Environment” shall have the meaning set forth in 42 U.S.C. §9601(8) (1982).

 

“Environmental Protection Statute” shall mean any United States of America
local, state or federal, or any foreign, law, statute, regulation, order,
consent decree or other Governmental Requirement arising from or in connection
with or relating to the protection or regulation of the Environment, including,
without limitation, those laws, statutes, regulations, orders, decrees and other
Governmental Requirements relating to the disposal, cleanup, production,
storing, refining, handling, transferring, processing or transporting of
Hazardous Waste, Hazardous Substances or any pollutant or contaminant, wherever
located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued thereunder
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
I hereto or in an Assignment (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means, for any Interest Period, the offered rate for deposits
in U.S. dollars for a period equal to or nearest the number of days in such
Interest Period which appears on Telerate Page 3750 as of approximately
11:00 a.m. London time on the date two Business Days prior to the first day of
such Interest Period, provided, that (i) if such rates do not appear on such
Telerate Page 3750, the “Eurodollar Rate” shall mean, for any Interest Period,
the offered rate for deposits in U.S. Dollars for a period equal to or nearest
the number of days in such Interest Period which appears on the Reuters Screen
LIBO Page, and (ii) if such rate or rates do not appear on either Telerate
Page 3750 or the Reuters Screen LIBO Page, the “Eurodollar Rate” shall mean,
with respect to each day during such Interest Period, the rate per annum equal
to the average (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the
respective rates notified to the Administrative Agent by each Reference Bank as
the rate at which U.S. Dollar deposits are offered to such Reference Bank by
prime banks at or about 11:00 a.m., London time, two Business Days prior to the
beginning of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for a period approximately equal to the
number of days in such Interest Period and in an amount comparable to the
principal amount of the Loans.

 

“Eurodollar Rate Loan” means any Loan as to which the Borrower shall have
selected an interest rate based upon the Eurodollar Rate as provided in
Article II.

 

“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for any
Eurodollar Rate Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Bridge Loan Agreement” means the $400,000,000 Term Loan Agreement
dated as of April 23, 2007 by and among the Borrower, the Guarantor and
Citibank, N.A., as Administrative Agent.

 

“Facility Amount” means $400,000,000.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

5

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, the principal accounting
officer, any vice president or assistant vice president with accounting or
financial responsibilities, or the treasurer or any assistant treasurer of the
Borrower.

 

“Foreign Subsidiary” means a Subsidiary of the Borrower organized under the laws
of a jurisdiction located outside the United States of America.

 

“GAAP” means generally accepted accounting principles for financial reporting as
in effect from time to time in the United States of America, applied on a
consistent basis.

 

“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

 

“Guaranteed Obligations” means all obligations of the Borrower to the Banks and
the Administrative Agent hereunder and under the Notes and any other Credit
Document to which the Borrower is a party, whether for principal, interest,
fees, expenses, indemnities or otherwise, and whether now or hereafter existing.

 

“Guarantor” has the meaning specified in the introduction hereto.

 

“Hazardous Substance” shall have the meaning set forth in 42 U.S.C. §9601(14)
and shall also include each other substance considered to be a hazardous
substance under any Environmental Protection Statute.

 

“Hazardous Waste” shall have the meaning set forth in 42 U.S.C. §6903(5) and
shall also include each other substance considered to be a hazardous waste under
any Environmental Protection Statute (including, without limitation, 40 C.F.R.
§261.3).

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.

 

“Interest Expense” means, with respect to any Person for any period of
determination, its interest expense determined in accordance with GAAP,
including, without limitation, all interest with respect to Capitalized Lease
Obligations and all capitalized interest, but excluding deferred financing fees.

 

“Interest Payment Dates” means, with respect to each Loan, the earlier of
(i) the last day of the applicable Interest Period related to such Loan,
(ii) the Maturity Date, (iii) the date of demand therefor with respect to
interest accruing under Section 2.10(f), and (iv) the date of any prepayment of
any Loan, whether or not such prepayment is otherwise permitted hereunder.

 

“Interest Period” means with respect to any Loan:

 

(a)           if such Loan is a Eurodollar Rate Loan, the period commencing on
the date of such Loan or on the last day of the immediately preceding Interest
Period applicable to such Loan, as the case may be, and ending on the
numerically corresponding day (or if there is no corresponding day, the last
day) in the calendar month that is one (1), two (2), three (3) or (6) months
thereafter, as the Borrower may select, and

 

6

--------------------------------------------------------------------------------


 

(b)           if such Loan is a Base Rate Loan, the period commencing on the
date of such Loan or on the last day of the immediately preceding Interest
Period applicable to such Loan, as the case may be, and ending ninety (90) days
later or, if earlier, on the Maturity Date or the date of the prepayment of such
Loan;

 

in each case, as selected by the Borrower, as provided in Section 2.05. 
Notwithstanding the foregoing, however:

 

(i)            if any Interest Period would end on a day which shall not be a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, with respect to Eurodollar Rate Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day;

 

(ii)           any Interest Period for any Loan that would otherwise end later
than the Maturity Date shall end on the Maturity Date; and

 

(iii)          Interest Periods commencing on the same date for Loans comprising
the same Borrowing shall be of the same duration.

 

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of an Interest Period.  The Administrative Agent
shall promptly advise each Bank in writing of each Interest Period so selected
by the Borrower with respect to each Borrowing.

 

“Investments” has the meaning specified in Section 7.07.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).

 

“Liquid Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are guaranteed or insured by, the United States of America or
any agency or instrumentality thereof;

 

 

7

--------------------------------------------------------------------------------


 

(b)           (i)  negotiable or nonnegotiable certificates of deposit, time
deposits, bankers’ acceptances or other similar banking arrangements maturing
within twelve (12) months from the date of acquisition thereof (“bank debt
securities”), issued by (A) any Bank or any Affiliate of any Bank or (B) any
other foreign or domestic bank, trust company or financial institution which has
a combined capital surplus and undivided profit of not less than $100,000,000 or
the U.S. Dollar equivalent thereof, if at the time of deposit or purchase, such
bank debt securities are rated not less than “BB” (or the then equivalent) by
the rating service of S&P or of Moody’s, (ii) commercial paper issued by (A) any
Bank or any Affiliate of any Bank or (B) any other Person if at the time of
purchase such commercial paper is rated not less than “A-2” (or the then
equivalent) by the rating service of S&P or not less than “P-2” (or the then
equivalent) by the rating service of Moody’s, or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower or the Guarantor,
(iii) debt or other securities issued by (A) any Bank or Affiliate of any Bank
or (B) or any other Person, if at the time of purchase such Person’s debt or
equity securities are rated not less than “BB” (or the then equivalent) by the
rating service of S&P or of Moody’s, or upon the discontinuance of both such
services, such other nationally recognized rating service or services, as the
case may be, as shall be selected by the Borrower or the Guarantor and
(iv) marketable securities of a class registered pursuant to Section 12(b) or
(g) of the Exchange Act;

 

(c)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who has a combined capital surplus and
undivided profit of not less than $100,000,000 or the U.S. Dollar equivalent
thereof, if at the time of entering into such agreement the debt securities of
such Person are rated not less than “BBB” (or the then equivalent) by the rating
service of S&P or of Moody’s, or upon the discontinuance of both such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower or the Guarantor; and

 

(d)           shares of any mutual fund registered under the Investment Company
Act of 1940, as amended, which invests solely in underlying securities of the
types described in clauses (a), (b) and (c) above.

 

“Loan” means a loan by a Bank to the Borrower hereunder and refers to a Base
Rate Loan or a Eurodollar Rate Loan, each of which shall be a “Type” of Loan.

 

“Majority Banks” means Banks holding more than fifty percent (50%) of the then
aggregate unpaid principal amount of all Loans outstanding.

 

“Material Adverse Effect” means, relative to any occurrence whatsoever, any
effect which (a) is material and adverse to the financial condition or business
operations of the Borrower and its Subsidiaries, on a Consolidated basis, or
(b) materially and adversely affects the legality, validity or enforceability of
this Agreement or any Note, or (c) causes a Default.

 

“Maturity Date” means October 24, 2010.

 

“Maximum Rate” shall mean at the particular time in question the maximum
non-usurious rate of interest which, under Applicable Usury Law, may then be
contracted for, taken, reserved, charged or received under this Agreement, the
Notes or under any other agreement entered into in connection with this
Agreement or the Notes.  If such maximum non-usurious rate of interest changes
after the date hereof, the Maximum Rate shall, from time to time, be
automatically increased or decreased, as the case may be, as of the effective
date of each change in such maximum rate, in each case without notice to
Borrower.

 

8

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Rating” means, at any time, the rating of the Borrower’s senior
unsecured, long-term, non-credit-enhanced indebtedness for borrowed money then
most recently announced by Moody’s.

 

“Net Worth” of any Person means, as of any date of determination, the excess of
total assets of such Person over total liabilities, total assets and total
liabilities each to be determined in accordance with GAAP.

 

“Non-U.S. Bank” has the meaning specified in Section 2.15(e).

 

“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A hereto.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Obligated Party” has the meaning specified in Section 4.03.

 

“Other Taxes” has the meaning specified in Section 2.16(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation (and any successor
thereto).

 

“Permitted Liens” means, with respect to any Person, Liens:

 

(a)           for taxes, assessments or governmental charges or levies on
property of such Person incurred in the ordinary course of business to the
extent not required to be paid pursuant to Sections 6.01 and 6.06;

 

(b)           imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business securing obligations which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith and by appropriate
proceedings;

 

(c)           arising in the ordinary course of business (i) out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of such Person or (ii) which were
not incurred in connection with the borrowing of money and do not in the
aggregate materially detract from the value or use of the assets of the Borrower
and its Subsidiaries in the operation of their business;

 

(d)           securing Debt existing on the date of this Agreement and listed on
the attached Schedule IV or reflected in the financial statements referenced in
Section 5.04; provided, that, the Debt secured by such Liens shall not be
renewed, refinanced or extended if the amount of such Debt so renewed is greater
than the outstanding amount of such Debt on the date of this Agreement;

 

9

--------------------------------------------------------------------------------


 

(e)           constituting easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of such Person;

 

(f)            securing judgments against such Person which are being appealed;

 

(g)           on real property acquired by such Person after the date of this
Agreement and securing only Debt of such Person incurred to finance the purchase
price of such property; provided, that, any such Lien is created within one
hundred eighty (180) days of the acquisition of such property; or

 

(h)           other than those Liens otherwise permitted above, Liens securing
Debt of the Borrower and its Subsidiaries in an aggregate principal amount not
in excess of five percent (5.0%) of the Borrower’s Net Worth, on a Consolidated
basis, as reflected on the most recent financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Banks pursuant to Section 5.04 or
6.02.

 

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means an employee pension benefit plan within the meaning of Title IV of
ERISA which is either (a) maintained for employees of the Borrower, of any
Subsidiary of the Borrower, or of any member of the Controlled Group, or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group is at the time in question making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

 

“Pro Rata Share” of a Bank, as it pertains to the Loans, means the applicable
percentage set forth opposite the name of that Bank on Schedule II to this
Agreement, as such Schedule II may change from time to time in accordance with
the terms of this Agreement or in accordance with any effective Assignment.

 

“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.

 

“Rating Level” refers to the Rating in effect during any Rating Level Period.

 

“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:

 

10

--------------------------------------------------------------------------------


 

(i)                                     “Rating Level 1 Period” means a period
during which the Moody’s Rating is at or above Baa1 or the S&P Rating is at or
above BBB+;

 

(ii)                                  “Rating Level 2 Period” means a period
that is not a Rating Level 1 Period, during which the Moody’s Rating is at or
above Baa2 or the S&P Rating is at or above BBB;

 

(iii)                               “Rating Level 3 Period” means a period that
is not a Rating Level 1 Period or a Rating Level 2 Period, during which the
Moody’s Rating is at or above Baa3 or the S&P Rating is at or above BBB-;

 

(iv)                              “Rating Level 4 Period” means a period that is
not a Rating Level 1 Period, a Rating Level 2 Period or a Rating Level 3 Period,
during which the Moody’s Rating is at or above Ba1 or the S&P Rating is at or
above BB+; and

 

(v)                                 “Rating Level 5 Period” means a period that
is not a Rating Level 1 Period, a Rating Level 2 Period, a Rating Level 3 Period
or a Rating Level 4 Period;

 

it being understood that, in application of the foregoing provisions, if the
Moody’s Rating and the S&P Rating differ by one Rating Level, then the
applicable Rating Level shall be based upon the Rating Level resulting from the
higher of such ratings; and provided, that if the Moody’s Rating and the S&P
Rating differ by more than one Rating Level, then the applicable Rating Level
Period shall be one Rating Level higher than the Rating Level resulting from the
application of the lower of such ratings (for which purposes Rating Level 1 is
the highest and Rating Level 5 is the lowest); and provided, further, that
during any period for which there is no Moody’s Rating and no S&P Rating, a
Rating Level 5 Period shall apply.

 

“Reference Banks” mean Citibank and JPMCB.

 

“Rent Expense” means, for any Person for any period of determination, such
Person’s operating lease expense computed in accordance with GAAP, including,
without limitation, all contingent rentals, but excluding all common area
maintenance expenses.

 

“Reuters Screen LIBO Page” shall mean the display designated as page “LIBO” on
the Reuter Monitor Money Rates Service or such other page as may replace the
“LIBO” page on that service for the purpose of displaying London interbank
offered rates of major banks.

 

“SEC” means the United States of America Securities and Exchange Commission (and
any successor thereto).

 

“SEC Filing” means a report or statement filed with the SEC pursuant to Sections
13, 14, or 15(d) of the Exchange Act and the regulations thereunder.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act.

 

11

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person, that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“S&P” means Standard & Poors Rating Services or any successor thereto.

 

“S&P Rating” means, at any time, the rating of the Borrower’s senior unsecured,
long term, non-credit-enhanced indebtedness for borrowed money then most
recently announced by S&P.

 

“Subsidiary” means, as to any Person, any corporation, limited liability
company, association or other business entity in which such Person or one or
more of its Subsidiaries directly or indirectly through one or more
intermediaries owns sufficient equity or voting interests to enable it or them
(individually or as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a fifty percent
(50%) interest in the profits or capital thereof is owned directly or indirectly
by such Person, or by one or more of its Subsidiaries, or collectively by such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries).  Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a direct or indirect
Subsidiary of the Borrower.

 

“Taxes” has the meaning specified in Section 2.15(a).

 

“Telerate Page 3750” shall mean the display designated as page “3750” on the
Telerate Service or such other page as may replace the “3750” page on that
service or such other service or services as may be nominated by the British
Bankers’ Association for the purpose of displaying London interbank offered
rates for U.S. dollar deposits.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in
Section 4062(f) of ERISA, or (ii) the withdrawal of the Borrower or any member
of the Controlled Group from a Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any member of the Controlled
Group under Section 4064 of ERISA upon the termination of a Plan or Plan, or
(iii) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

12

--------------------------------------------------------------------------------


 

“Third Party Funds” has the meaning specified in Section 10.05.

 

“Type” has the meaning set forth in the definition of the term “Loan” above.

 

“UFCA” means the Uniform Fraudulent Conveyance Act, as amended from time to
time.

 

“UFTA” means the Uniform Fraudulent Transfer Act, as amended from time to time.

 

“U.S. Dollars” and “$” mean the lawful currency of the United States of America.

 

Section 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”

 

Section 1.03.  Accounting Terms.  All accounting and financial terms not
specifically defined herein and the compliance with each covenant contained
herein with respect to financial matters (unless a different procedure is
otherwise set forth herein) shall be construed in accordance with GAAP.  If
subsequent to the date hereof, the accounting principles under GAAP are changed
and as a result of such change the calculation of any financial covenant set
forth herein is affected, the Banks and Borrower hereby agree to amend such
financial covenants in such a manner as to make such financial covenants
consistent with the financial covenants in effect hereunder prior to such change
in accounting principles and, until such amendment is effected, such financial
covenants shall be calculated from financial statements of the Borrower adjusted
to reflect the accounting principles followed by the Borrower prior to such
change in accounting principles.

 

Section 1.04.  MiscellaneousThe words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified.

 


ARTICLE II


 


AMOUNTS AND TERMS OF THE LOANS


 

Section 2.01  The Loans.  Subject to the terms and conditions set forth in this
Agreement, each Bank severally agrees to make Loans to Borrower on the Effective
Date in an aggregate amount equal to its Pro Rata Share of the Facility Amount. 
The Loans are not revolving commitments and the Borrower shall have no right to
re-borrow any amounts repaid hereunder.

 

13

--------------------------------------------------------------------------------


 

Section 2.02  Making the Loans.(a)   The Borrowing shall be made on notice,
given not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Borrowing, by the Borrower to the
Administrative Agent, which shall give to each Bank prompt notice thereof by
telecopy, telex or cable.  The notice of Borrowing (the “Notice of Borrowing”)
shall be in writing (including by telecopy), in substantially the form of
Exhibit B hereto, executed by the Borrower and the aggregate amount of the
Borrowing shall equal the Facility Amount.  The Notice of Borrowing shall refer
to this Agreement and shall specify the requested (i) date of such Borrowing
(which shall be a Business Day), (ii) Type of Loans comprising such Borrowing
and (iii) Interest Periods, if selected at the option of the Borrower, for such
Borrowing.  Each Bank shall, before 1:00 P.M. (New York City time) on the date
of the proposed Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at its address referred to in
Section 10.02, in same day funds, such Bank’s Pro Rata Share of such Borrowing. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

 

(b)           Notwithstanding anything in subsection (a) above to the contrary,
the Borrower may not select Eurodollar Rate Loans for the Borrowing if the
obligations of the Banks to make Eurodollar Rate Loans shall then be suspended
pursuant to Section 2.12(a) or Section 2.14.

 

(c)           The Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of a Eurodollar Rate Loan requested by the Borrower in
the Notice of Borrowing, the Borrower shall indemnify each Bank against any
loss, cost or expense incurred by such Bank as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing for such
Borrowing, the applicable conditions set forth in Article III, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund such Loan to be made by such Bank as
part of such Borrowing when such Loan, as a result of such failure, is not made
on such date.  A certificate in reasonable detail as to the basis for and the
amount of such loss, cost or expense submitted to the Borrower and the
Administrative Agent by such Bank shall be prima facie evidence of the amount of
such loss, cost or expense.

 

Section 2.03  Notes.  If requested by a Bank, the Borrower shall execute and
deliver to such Bank a Note, payable to the order of such Bank, in the principal
amount of the Loans made by such Bank.

 

Section 2.04  Several Obligations.  The failure of any Bank to make the Loan to
be made by it on the Effective Date shall not relieve any other Bank of its
obligation, if any, hereunder to make its Loan on the Effective Date, but no
Bank shall be responsible for the failure of any other Bank to make the Loan to
be made by such other Bank on the Effective Date.

 


SECTION 2.05  CONVERSIONS AND CONTINUATIONS OF LOANS.


 

(a)           Subject to the limitations set forth in Section 2.14, the Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 11:00 A.M. (New York City time) on the
last day of the Interest Period therefor, to convert any Eurodollar Rate Loan
into a Base Rate Loan and (ii) not later than 10:00 A.M. (New York City time)
three (3) Business Days prior to the date of conversion or continuation, to
convert any Base Rate Loan into a Eurodollar Rate Loan or to continue any
Eurodollar Rate  Loan for an additional Interest Period, subject in each case to
the following:

 

14

--------------------------------------------------------------------------------


 

(A)          each conversion or continuation shall be made pro rata among the
Banks in accordance with the respective principal amounts of the Loans
comprising the converted or continued Loan;

 

(B)           if less than all the outstanding principal amount of any Loan
shall be converted or continued, the aggregate principal amount of such Loan
converted or continued shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof;

 

(C)           accrued interest on a Loan (or portion thereof) being converted or
continued shall be paid by the Borrower at the time of conversion or
continuation;

 

(D)          if any Eurodollar Rate Loan is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Banks pursuant to Section 2.11 as a result of
such conversion;

 

(E)           no Interest Period may be selected for any Eurodollar Rate Loan
that would end later than the Maturity Date;

 

(F)           no Default shall have occurred and be continuing at the time of,
or result from, such conversion or continuation;

 

(G)           each such conversion or continuation shall constitute a
representation and warranty by the Borrower and the Guarantor that no Default
(i) has occurred and is continuing at the time of such conversion or
continuation, or (ii) would result from such conversion or continuation; and

 

(H)          after giving effect to the conversions of Loans from one Type to
the other and all continuations of Loans as the same Type, there shall not be
more than five (5) Interest Periods in effect at one time with respect to
Eurodollar Rate Loans.

 

(b)           Each notice pursuant to Section 2.05(a) shall be irrevocable,
shall be in writing (or telephone notice promptly confirmed in writing) and
shall refer to this Agreement and specify (i) the identity and amount of the
Loan that the Borrower requests be converted or continued, (ii) whether such
Loan is to be converted to or continued as a Eurodollar Rate Loan or a Base Rate
Loan, (iii) if such notice requests a conversion, the date of such conversion
(which shall be a Business Day) and (iv) if such Loan is to be converted to or
continued as a Eurodollar Rate Loan, the Interest Period with respect to any
conversion to or continuation as a Eurodollar Rate Loan, the Interest Period
with respect thereto.  If no Interest Period is specified in any such notice
with respect to any conversion to or continuation as a Eurodollar Rate Loan, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration.  The Administrative Agent shall promptly advise the other Banks of any
notice given pursuant to Section 2.06(a) and of each Bank’s portion of any
converted or continued Loan.  If the Borrower shall not have given notice in
accordance with Section 2.06(a) to continue any Eurodollar Rate Loan into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with Section 2.06(a) to convert such Eurodollar Rate Loan), such
Eurodollar Rate Loan shall, at the end of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof), automatically be continued for a
new Interest Period as a Base Rate Loan.

 

15

--------------------------------------------------------------------------------


 


SECTION 2.06.  REPAYMENT OF LOANS; VOLUNTARY PREPAYMENT.


 

(a)           The Borrower agrees to repay the Loans in full on the Maturity
Date.

 

(b)           The Borrower may, upon at least one (1) Business Day’s notice in
respect of Base Rate Loans, and, in respect of Eurodollar Rate Loans, upon at
least three (3) Business Days’ notice, to the Administrative Agent stating the
proposed date (which shall be a Business Day) and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Loans, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.11 as a result of such prepayment;
provided, however, that each partial prepayment pursuant to this
Section 2.06(b) shall be in an aggregate principal amount not less than
$10,000,000 and increments of $1,000,000 in excess thereof, and amounts prepaid
may not be reborrowed.

 

(c)           Each notice of prepayment shall specify the prepayment date and
the aggregate principal amount of each Loan to be prepaid, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount stated therein. 
All prepayments under this Section 2.06 shall be accompanied by accrued interest
on the principal amount being prepaid to the date of prepayment.

 


SECTION 2.07.  INTEREST ON LOANS.


 

(a)           Interest on Loans.  The Borrower shall pay interest on the unpaid
principal amount of each Loan made by each Bank from the date of such Loan until
such principal amount shall be paid in full, at the following rates per annum:

 

(i)            if such Loan is a Base Rate Loan, a rate per annum equal at all
times during the Interest Period for such Loan to the Base Rate in effect from
time to time during such Interest Period for such Loan plus the Applicable
Margin for Base Rate Loans in effect from time to time, payable on the last day
of such Interest Period; and

 

(ii)           if such Loan is a Eurodollar Rate Loan, a rate per annum equal at
all times during the Interest Period for such Loan to the sum of the Eurodollar
Rate for such Interest Period plus the Applicable Margin for Eurodollar Rate
Loans in effect from time to time, payable on the last day of such Interest
Period.

 

(b)           Additional Interest on Eurodollar Rate Loans.  The Borrower shall
pay to each Bank, so long as such Bank shall be required under regulations of
the Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Loan of such Bank, from the date of such Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to one hundred percent (100%) minus the
Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on the date on which interest is payable on such Loan.  Such additional
interest shall be determined by such Bank and notified to the Borrower through
the Administrative Agent.  A certificate as to the amount of such additional
interest submitted to the Borrower and the Administrative Agent by such Bank
shall be conclusive and binding for all purposes, absent error.

 

16

--------------------------------------------------------------------------------


 

(c)           Payment of Interest.  All accrued but unpaid interest on all Loans
shall be due and payable on the Interest Payment Dates related thereto.

 

(d)           Maximum Interest.  The parties hereto agree that the sum of
(i) interest payable in accordance with this Section 2.07, plus (ii) other
consideration payable hereunder or under the Notes which constitutes interest
under Applicable Usury Law (whether or not denoted as interest), shall not
exceed the maximum amount allowed under Applicable Usury Law.

 

Section 2.08.  Interest Rate Determination.  The Administrative Agent shall give
prompt notice to the Borrower and the Banks of the applicable interest rate for
each Loan determined by the Administrative Agent for purposes of Section 2.07
and the Applicable Margin used in determining the applicable interest rate under
Section 2.07.

 

Section 2.09.  Administrative Agent’s Fees.  The Borrower agrees to pay to the
Administrative Agent, for its sole account, the fees specified in the fee Letter
dated September 27, 2007 among the Borrower and Citigroup Global Markets Inc.

 


SECTION 2.10.  PAYMENTS; COMPUTATIONS; INTEREST ON OVERDUE AMOUNTS.


 

(a)           The Borrower shall make each payment hereunder and under the Notes
to be made by it not later than 11:00 A.M. (New York City time) on the day when
due in U.S. Dollars to the Administrative Agent at its address referred to in
Section 10.02 in same day funds.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal interest or fees ratably (other than amounts payable pursuant to
Section 2.11, 2.12 or 2.15) to the Banks for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank to such Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

 

(b)           All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate shall
be made by the Administrative Agent on the basis of a year of 360 days, and all
computations of interest pursuant to Section 2.07(b) shall be made by a Bank on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.  Each determination by the Administrative Agent
(or, in the case of Section 2.07(b), by a Bank) of an interest rate hereunder
shall be conclusive and binding for all purposes, absent error.

 

17

--------------------------------------------------------------------------------


 

(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due by the Borrower to
any Bank hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate.

 

(e)           Whenever any reference is made to any Bank’s “ratable share”,
“ratable portion” or “Pro Rata Share” (or any similar reference) of any amount
hereunder, such share or portion shall be calculated to not more than four
decimal places, rounding up or down, as appropriate.

 

(f)            Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default, the Applicable Margin shall automatically be
increased by 2% per annum.

 

Section 2.11.  Consequential Losses on Eurodollar Rate Loans.  If (a) any
payment (or purchase pursuant to Section 2.13) of principal of any Eurodollar
Rate Loan is made other than on the last day of an Interest Period relating to
such Loan, as a result of a prepayment pursuant to Section 2.06(b), or
Section 2.14 or acceleration of the maturity of the Notes and the outstanding
principal amount of the Loans pursuant to Section 8.01 on a day other than the
last day of such Interest Period or for any other reason or as a result of any
such purchase; (b) a Eurodollar Rate Loan is converted pursuant to Section 2.05
at a time other than the end of an Interest Period; or (c) the Borrower fails to
make a principal or interest payment with respect to any Eurodollar Rate Loan on
the date such payment is due and payable, the Borrower shall, upon demand by any
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of any such payment or purchase, including, without
limitation, any loss (including loss of reasonably anticipated profits, except
in the case of such a purchase pursuant to Section 2.13), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain such Loan.

 


SECTION 2.12.  INCREASED COSTS.


 

(a)           If, due to the introduction of or any change (including without
limitation, but without duplication, any change by way of imposition or increase
of reserve requirements included, in the case of Eurodollar Rate Loans, in the
Eurodollar Rate Reserve Percentage) in or in the interpretation, application or
applicability of any law, regulation, guideline or request from any central bank
or other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Bank of agreeing to make any Eurodollar
Rate Loan to the Borrower, then the Borrower shall from time to time, upon
demand by such Bank (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Bank additional amounts
sufficient to compensate such Bank for such increased cost. A certificate as to
the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Bank, shall be prima facie evidence of the amount
of such increased cost.  Promptly after any Bank becomes aware of any such
introduction, change or proposed compliance, such Bank shall notify the Borrower
thereof, provided, that, the failure to provide such notice shall not affect
such Bank’s rights hereunder, except that such Bank’s right to recover such
increased costs from the Borrower for any period prior to such notice shall be
limited to the period of ninety (90) days immediately prior to the date such
notice is given to the Borrower.

 

18

--------------------------------------------------------------------------------


 

(b)           If any Bank determines that the introduction of or any change in
any law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such Bank
or any corporation controlling such Bank and that the amount of such capital is
increased by or based upon the existence of such Bank’s Loans and other loans of
this type, then, upon receipt of a demand by such Bank (with a copy of such
demand to the Administrative Agent), the Borrower shall, within ten (10) days of
such demand, notify such Bank and the Administrative Agent that the Borrower
desires to replace such Bank in accordance with Section 2.13.  If the Borrower
either fails to notify such Bank and the Administrative Agent in accordance with
the prior sentence or fails to replace such Bank within the time periods
specified in Section 2.13, the Borrower shall promptly pay to the Administrative
Agent for the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank or such corporation in the
light of such circumstances, to the extent that such Bank reasonably determines
such increase in capital to be allocable to the existence of such Bank’s Loans
hereunder.  A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Bank shall be conclusive and binding for all
purposes, absent error.

 

Section 2.13.  Replacement of Banks.  In the event that any Bank makes a demand
for payment under Section 2.07(b) or Section 2.12, or in the event that Borrower
is required to make any payment in respect of Taxes or Other Taxes pursuant to
Section 2.15, the Borrower may within ninety (90) days of such demand or
payment, if no Default then exists, replace such Bank with another commercial
bank, financial institution or other Person in accordance with all of the
provisions of Section 10.06(a) (including execution of an appropriate
Assignment); provided, that, (i) all obligations of such Bank to lend hereunder
shall be terminated and the Note payable to such Bank and all other obligations
owed to such Bank hereunder shall be purchased in full without recourse at par
plus accrued interest at or prior to such replacement, (ii) such replacement
shall be reasonably satisfactory to the Administrative Agent, (iii) if such
replacement bank is not already a Bank hereunder, the Borrower (and, for the
avoidance of doubt, not the replacement bank) shall pay to the Administrative
Agent an assignment fee of $3,500 in connection with such replacement, (iv) such
replacement shall, from and after such replacement, be deemed for all purposes
to be a “Bank” hereunder and shall have all of the rights, duties and
obligations hereunder of the Bank being replaced, and (v) such other actions
shall be taken by the Borrower, such Bank and such replacement bank as may be
appropriate to effect the replacement of such Bank with such replacement bank on
terms such that such replacement bank has all of the rights, duties and
obligations hereunder as such Bank (including, without limitation, execution and
delivery of new Notes to such replacement bank, redelivery to the Borrower in
due course of the Notes payable to such Bank and specification of the
information contemplated by Schedule I as to such replacement bank).

 

19

--------------------------------------------------------------------------------


 

Section 2.14.  Illegality and Unavailability.  (a) Notwithstanding any other
provision of this Agreement, if any Bank shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for such Bank or its Applicable
Lending Office to make any Eurodollar Rate Loan or to continue to fund or
maintain any Eurodollar Rate Loan hereunder, then, on notice thereof to the
Borrower by the Administrative Agent, (i) the obligation of such Bank to make,
continue or maintain any Eurodollar Rate Loan shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and (ii) the Eurodollar
Rate Loans then outstanding of such Bank together with all accrued interest
thereon and all amounts payable pursuant to Section 2.11, shall be automatically
converted to Base Rate Loans or, at the option of the Borrower, prepaid in full,
unless such Bank shall determine in good faith in its sole opinion that it is
lawful to maintain such Loans made by such Bank to the end of the Interest
Period then applicable thereto.

 

(b)           If, with respect to any conversion of a Base Rate Loan to a
Eurodollar Rate Loan or the continuation of any Eurodollar Rate Loan pursuant to
Section 2.05:

 

(i)            the Reference Banks fail to furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for the applicable
Eurodollar Rate Loan; or

 

(ii)           the Majority Banks advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Banks of maintaining the applicable
Eurodollar Rate Loan;

 

then the Administrative Agent forthwith shall give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of the Banks to convert or continue after the current Interest
Period(s) any Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Borrower and the Banks that the circumstances causing
such suspension no longer exists.

 


SECTION 2.15.  TAXES.


 

(a)           Any and all payments by the Borrower or the Guarantor hereunder or
under the Notes or any other Credit Document shall be made, in accordance with
Section 2.10 and subject to Sections 2.15(c) and 2.15(e), free and clear of and
without deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings with respect thereto, and all liabilities with respect thereto,
including any interest, additions to tax or penalties applicable thereto,
excluding in the case of each Bank and the Administrative Agent (i) taxes
imposed directly or indirectly on or measured by its net income, and franchise
taxes imposed on it in lieu of net income taxes, by any jurisdiction (or any
political subdivision thereof) under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or, in the case of a
Bank, maintains a lending office and at which such Bank now or hereafter does
business, and (ii) United States of America income taxes (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower or the Guarantor shall be
required by law to deduct any Taxes from or in respect of any sum payable by it
hereunder or under any Note or other Credit Document to any Bank or the
Administrative Agent, (x) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (y) the Borrower or the Guarantor, as
the case may be, shall make such deductions and (z) the Borrower or the
Guarantor, as the case may be, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

20

--------------------------------------------------------------------------------


 

(b)           In addition, the Borrower or the Guarantor, as the case may be,
agrees to pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made by the Borrower or the Guarantor hereunder or under any Note or other
Credit Document executed by it or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any Note or other Credit
Document (hereinafter referred to as “Other Taxes”).

 

(c)           Within thirty (30) days after the date of the payment of Taxes by
or at the direction of the Borrower or the Guarantor, the Borrower will furnish
to the Administrative Agent, at its address referred to in Section 10.02, the
original or a certified copy of a receipt evidencing payment thereof.  If a Bank
receives from the relevant jurisdiction imposing such Tax a refund of a specific
Tax item for which it has been indemnified by the Borrower with respect to which
the Borrower has paid additional amounts pursuant to this Section 2.15, it shall
pay the Borrower an amount equal to such refund, together with any interest paid
by such jurisdiction with respect to such refund, provided that the Borrower,
upon the request of such Bank, agrees to promptly repay the amount (or portion
thereof) paid over to the Borrower by such Bank in the event such Bank is
required to repay the refund (or portion thereof) to such jurisdiction.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower or the Guarantor hereunder, the agreements and obligations of the
Borrower and the Guarantor contained in this Section 2.15 shall survive the
payment in full of principal and interest hereunder and under the Notes and
other Credit Documents.

 

(e)           Each Bank that is organized under the laws of any jurisdiction
other than the United States of America or any state or political subdivision
thereof (for purposes of this Section 2.15(e), each a “Non-U.S. Bank”) shall
deliver to the Borrower and the Administrative Agent on or prior to the date of
this Agreement or upon the effectiveness of any Assignment, or at such other
times prescribed by applicable law, (i) two (2) properly completed and signed
originals of United States of America Internal Revenue Service form W-8BEN or
W-8ECI, as appropriate, or any successor applicable form, as the case may be,
certifying that such Bank is entitled to benefits under an income tax treaty to
which the United States is a party that eliminates or reduces the rate of
withholding tax on payments under this Agreement and the other Credit Documents
or certifying that the income receivable pursuant to this Agreement and the
other Credit Documents is effectively connected with the conduct of a trade or
business in the United States, or (ii) if such Non-U.S. Bank is not a “bank” or
other Person described in Code Section 881(c)(3), two properly completed and
signed originals of a statement substantially in the form of Exhibit E hereto,
together with two properly completed and signed originals of Internal Revenue
Service form W 8BEN, upon which the Borrower is entitled to rely, from any such
Non-U.S. Bank, or any successor applicable form, together with any other
certificate or statement of exemption or reduction required under the Code, in
order to establish that such Non-U.S. Bank is entitled to treat the interest
payments under this Agreement and the other Credit Documents as portfolio
interest that is exempt from withholding tax under the Code.  Thereafter, upon
the reasonable request of the Borrower or the Administrative Agent, each such
Non-U.S. Bank shall (A) upon the obsolescence of any form previously delivered
by such Non-U.S. Bank, promptly submit to Administrative Agent and Borrower such
additional properly completed and signed originals of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to qualify for a deduction in United States
withholding taxes, or such evidence as is satisfactory to Borrower and
Administrative Agent of an available exemption from United States withholding
taxes, in respect of all payments to be made to such Non-U.S. Bank by Borrower
pursuant to the Credit Documents, and (B) promptly notify Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption.   A Non-U.S. Bank shall not be required to deliver any form or
statement pursuant to this Section 2.15 that such Non-U.S. Bank is not legally
able to deliver.  The Borrower shall not be required to pay additional amounts
to any Bank pursuant to this Section 2.15 to the extent that such Bank did not
qualify for a complete exemption from United States withholding taxes at the
time such Bank became a party to this agreement and to the extent that the
obligation to pay additional amounts would not have arisen but for the failure
of such Bank to comply with this paragraph (e), except to the extent such Bank
is not able to comply as a result of a change in law.  Any assignee of all or
any portion of any Bank’s rights and obligations under this Agreement shall be
subject to this Section 2.15(e) as well as Section 10.05 of this Agreement.

 

21

--------------------------------------------------------------------------------


 

(f)            Upon the reasonable request of the Borrower, any Bank claiming
any additional amounts payable pursuant to this Section 2.15 shall use its
reasonable efforts (consistent with its internal policies and requirements of
law) to change the jurisdiction of its Applicable Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank.

 

Section 2.16.  Payments Pro Rata.  Except as provided in Sections 2.11, 2.12,
2.14 or 2.15, each of the Banks agrees that if it should receive any payment
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under this Agreement or the Notes or other Credit
Documents, or otherwise) in respect of any obligation of the Borrower or
Guarantor hereunder or under the Notes or other Credit Documents of a sum which
with respect to the related sum or sums received by other Banks is in a greater
proportion than the total amount of principal, interest, fees or any other
obligation incurred hereunder, as the case may be, then owed and due to such
Bank bears to the total amount of principal, interest, fees or any such other
obligation then owed and due to all of the Banks immediately prior to such
receipt, then such Bank receiving such excess payment shall purchase for cash
without recourse from the other Banks an interest in the obligations of the
Borrower to such Banks in such amount as shall result in a proportional
participation by all of the Banks in the aggregate unpaid amount of principal,
interest, fees or any such other obligation, as the case may be, owed to all of
the Banks, provided, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Bank, such purchase from each other
Bank shall be rescinded and each such other Bank shall repay to the purchasing
Bank the purchase price to the extent of such other Bank’s ratable share
(according to the proportion of (i) the amount of the participation purchased
from such other Bank as a result of such excess payment to (ii) the total amount
of such excess payment) of such recovery together with an amount equal to such
other Bank’s ratable share (according to the proportion of (a) the amount of
such other Bank’s required repayment to (b) the total amount so recovered from
the purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered.  The Borrower
agrees that any Bank so purchasing a participation from another Bank pursuant to
this Section 2.16 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation.

 

22

--------------------------------------------------------------------------------


 


ARTICLE III


 


CONDITIONS


 


SECTION 3.01.  CONDITIONS PRECEDENT TO EFFECTIVENESS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE UPON THE SATISFACTION OF ALL OF THE FOLLOWING CONDITIONS
PRECEDENT:


 

(a)           Documentation.  The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent and the Banks, and in sufficient copies
for each Bank:

 

(i)            this Agreement duly executed by the Borrower, the Guarantor, each
Bank and the Administrative Agent;

 

(ii)           a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (a) the Borrower’s certificate of incorporation and by-laws,
(b) the names and true signatures of the officers of the Borrower authorized to
sign this Agreement and the Notes and (c) that a true, correct and complete copy
of the resolutions of the Borrower’s Board authorizing the transactions
contemplated hereby is attached thereto and that such resolutions are in full
force and effect;

 

(iii)          a certificate of the Secretary or an Assistant Secretary of the
Guarantor certifying (a) the Guarantor’s certificate of incorporation and
by-laws, (b) the names and true signatures of the officers of the Guarantor
authorized to sign this Agreement and (c) that a true, correct and complete copy
of the resolutions of the Guarantor’s Board authorizing the making and
performance of this Agreement by the Guarantor is attached hereto and that such
resolutions are in full force and effect;

 

23

--------------------------------------------------------------------------------


 

(iv)          a favorable opinion of Jackson Walker L.L.P., legal counsel for
each of the Borrower and the Guarantor, substantially in the form of Exhibit D
hereto;

 

(v)           a favorable opinion of Hughes & Luce, L.L.P., special counsel for
the Administrative Agent, substantially in the form of Exhibit E hereto; and

 

(vi)          certificates or telex confirmation as of a date reasonably close
to the date hereof from the Secretary of State of the state of incorporation of
each of the Borrower and the Guarantor as to the existence and good standing of
the Borrower and the Guarantor, as applicable.

 

(b)           No Material Adverse Change.  No event or events which have or
would reasonably be expected to have a Material Adverse Effect shall have
occurred since June 27, 2007.

 

(c)           No Default.  No Default or event which, with the giving of notice,
the lapse of time or both, would constitute a Default, shall have occurred and
be continuing.

 

(d)           Representations and Warranties.  The representations and
warranties contained in Article V hereof shall be true and correct in all
material respects on and as of the Effective Date.

 

(e)           No Material Litigation.  No legal or regulatory action or
proceeding has commenced and is continuing against the Borrower or any of its
Subsidiaries since the date of this Agreement which has, or would reasonably be
expected to have, a Material Adverse Effect.

 

(f)            Repayment and Termination of Bridge Loan.  The Administrative
Agent shall have received satisfactory evidence that all amounts owed under the
Existing Bridge Loan Agreement have been or simultaneously with the making of
the Loans hereunder and pursuant to an irrevocable instruction and notice will
be, paid in full and all commitments thereunder have been terminated.

 

(g)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing in accordance with Section 2.02.

 

Section 3.02.  Administrative Agent.  The Administrative Agent shall be entitled
to assume that the conditions set forth in Sections 3.01(b), 3.01(c), 3.01(d),
and 3.01(e), have been satisfied unless the Administrative Agent has received,
at its address specified herein, actual written notice to the contrary from the
Borrower, the Guarantor or a Bank.

 


ARTICLE IV


 


GUARANTY


 

Section 4.01.  Guaranty.  The Guarantor hereby unconditionally guarantees the
punctual payment of the Guaranteed Obligations when due, whether at stated
maturity, by acceleration or otherwise, and agrees to pay any and all reasonable
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or any Bank in enforcing any rights hereunder.  Without limiting the
generality of the foregoing, the Guarantor’s liability shall extend to all
amounts which constitute part of the Guaranteed Obligations and would be owed by
the Borrower under this Agreement or any of the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.  The guaranty set
forth in this Article IV is a guaranty of payment and not of collection.

 

24

--------------------------------------------------------------------------------


 

Section 4.02.  Payment.  At the time the Guarantor pays any sum which may become
due to the Administrative Agent for the benefit of a Bank under the terms of
this Article IV, written notice of such payment shall be delivered to the
Administrative Agent by the Guarantor, and in the absence of such notice, any
sum received by the Administrative Agent on behalf of a Bank on account of any
of the Guaranteed Obligations shall be conclusively deemed paid by the
Borrower.  All sums paid to the Administrative Agent, on behalf of a Bank, by
the Guarantor may be applied by the Administrative Agent, on behalf of a Bank,
at its discretion, upon any of the Guaranteed Obligations.

 

Section 4.03.  Waiver.  The Guarantor hereby waives all notices in connection
herewith or in connection with the Guaranteed Obligations, including, without
limitation, notice of intent to accelerate and notice of acceleration, and
waives diligence, presentment, demand, protest, and suit on the part of the
Administrative Agent or any Bank in the collection of any of the Guaranteed
Obligations, and agrees that neither the Administrative Agent nor any Bank shall
be required to first endeavor to collect any of the Guaranteed Obligations from
the Borrower, or any other party liable for payment of the Guaranteed
Obligations (hereinafter referred to as an “Obligated Party”), before requiring
Guarantor to pay the full amount of the Guaranteed Obligations.  Without
impairing the rights of the Administrative Agent or any Bank against the
Guarantor, the Borrower or any other Obligated Party, suit may be brought and
maintained against the Guarantor at the election of the Administrative Agent or
any Bank with or without joinder of the Borrower, or any other Obligated Party,
any right to any such joinder being hereby waived by the Guarantor.

 

Section 4.04.  Acknowledgments and Representations.  The Guarantor acknowledges
and represents to the Administrative Agent and each Bank that it is receiving
direct and indirect financial and other benefits as a result of this Article IV;
represents to the Administrative Agent and each Bank that after giving effect to
this Article IV and the contingent obligations evidenced hereby it is, and will
be, Solvent; acknowledges that it will derive substantial direct and indirect
benefit from the transactions contemplated by this Agreement; acknowledges that
its liability hereunder shall be cumulative and in addition to any other
liability or obligation to the Administrative Agent and each Bank, whether the
same is incurred through the execution of a note, a similar guaranty, through
endorsement, or otherwise; acknowledges that neither the Administrative Agent,
any Bank nor any officer, employee, agent, attorney or other representative of
any of them has made any representation, warranty or statement to the Guarantor
to induce it to execute this Agreement; and acknowledges that it has made its
own credit analysis and decision to enter into this Agreement and undertake the
guaranty set forth in this Article IV.

 

Section 4.05.  Subordination.  Notwithstanding anything to the contrary
contained herein, any right, claim or action which the Guarantor may have
against the Borrower or any other Obligated Party arising out of or in
connection with the guaranty set forth in this Article IV or any other document
evidencing or securing the Guaranteed Obligations, including, without
limitation, any right or claim of subrogation, contribution, reimbursement,
exoneration or indemnity, shall be subordinated to the prior payment in full of
any amounts then due under this Agreement or the Notes.  If any amount shall be
paid to the Guarantor on account of any such subrogation, reimbursement,
exoneration or indemnity notwithstanding the foregoing subordination, such
amount shall be held in trust for the benefit of the Banks and shall forthwith
be paid to the Administrative Agent to be credited and applied upon the
Guaranteed Obligations then due.

 

25

--------------------------------------------------------------------------------


 

Section 4.06.  Guaranty Absolute.  The Guarantor hereby agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
or of the Notes, or any other Credit Document evidencing all or any part of the
Guaranteed Obligations, (b) the absence of any attempt to collect the Guaranteed
Obligations from the Borrower or any other Obligated Party or other action to
enforce the same, (c) the waiver or consent by the Administrative Agent and/or
any Bank with respect to any provision of any instrument evidencing the
Guaranteed Obligations, or any part thereof, or any other agreement now or
hereafter executed by the Borrower and delivered to the Administrative Agent
and/or any Bank, (d) the surrender, release, exchange, or alteration by the
Administrative Agent and/or any Bank of any security or collateral for the
Guaranteed Obligations, or (e) any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor.

 

Section 4.07.  No Waiver; Remedies.  No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 4.08.  Continuing Guaranty.  The guaranty set forth in this Article IV
is a continuing guaranty and shall (a) remain in full force and effect until the
payment in full of the Guaranteed Obligations and all other amounts payable
under this guaranty, (b) be binding upon the Guarantor, its successors and
assigns, (c) inure to the benefit of, and be enforceable by, the Administrative
Agent and each of the Banks and their respective successors, transferees and
assigns, and (d) not be terminated by the Guarantor or the Borrower.

 

Section 4.09.  Limitation.  Notwithstanding any other provision of this
Article IV, the Guarantor’s liability hereunder shall be limited to the lesser
of the following amounts minus, in either case, $100.00:

 

(a)           the lowest amount which would render the guaranty pursuant to this
Article IV a fraudulent transfer under Section 548 of the Bankruptcy Code (11
U.S.C. § 101 et seq.); or

 

(b)           if the guaranty pursuant to this Article IV is subject to the UFTA
or the UFCA or any similar or analogous statute or rule of law, then the lowest
amount which would render the guaranty pursuant to this Article IV a fraudulent
transfer or fraudulent conveyance under the UFTA, the UFCA, or any such similar
or analogous statute or rule of law.

 

26

--------------------------------------------------------------------------------


 

The amount of the limitation imposed upon the Guarantor’s liability under the
terms of the preceding sentence shall be subject to redetermination as of each
date a “transfer” is deemed to have been made on account of the Guaranty
pursuant to this Article IV under applicable law.

 

Section 4.10.  Effect of Bankruptcy.  In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, any Bank must rescind or restore
any payment, or any part thereof, received by such Bank in satisfaction of the
Guaranteed Obligations, any prior release or discharge from the terms of the
guaranty set forth in this Article IV given to the Guarantor by the Banks shall
be without effect, and the guaranty set forth in this Article IV shall remain in
full force and effect.  It is the intention of the Guarantor that its
obligations hereunder shall not be discharged except by its performance of such
obligations and then only to the extent of such performance.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

Each of the Borrower and the Guarantor represents and warrants as follows:

 

Section 5.01.  Corporate Existence.  Each of the Borrower and the Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of its respective state of incorporation.  Each of the Borrower and the
Guarantor has all corporate powers and all governmental licenses,
authorizations, certificates, consents and approvals required to carry on its
business as now conducted except where the failure to comply does not or would
not reasonably be expected to have a Material Adverse Effect.  Each Significant
Subsidiary is a Person duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation.  Each Significant Subsidiary
has all corporate powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted except where the failure to comply does not and would not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.02.  Corporate Power.  The execution, delivery and performance by the
Borrower and the Guarantor of the Credit Documents to which each is a party and
the consummation of the transactions contemplated by such Credit Documents are
within the Borrower’s and the Guarantor’s corporate powers, respectively, have
been duly authorized by all necessary corporate action, do not contravene
(a) the Borrower’s or the Guarantor’s Certificate of Incorporation or Bylaws or
(b) any law or any contractual restriction binding on or affecting the Borrower
or the Guarantor and will not result in or require the creation or imposition of
any Lien prohibited by this Agreement.  The use of the proceeds of the Loans is
within the Borrower’s corporate powers, has been duly authorized by all
necessary corporate action, will not contravene (i) the Borrower’s Certificate
of Incorporation or Bylaws or (ii) any law or any contractual restriction
binding on or affecting the Borrower and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.

 

Section 5.03.  Enforceable Obligations.  This Agreement has been duly executed
and delivered by the Borrower and the Guarantor.  This Agreement is the legal,
valid and binding obligation of the Borrower and the Guarantor enforceable
against the Borrower and the Guarantor, respectively, in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally.  The Notes are the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.  The making and performance by the
Borrower and the Guarantor of this Agreement and the other Credit Documents do
not require any license, consent or approval of, registration with, or any other
action by, any governmental authority.

 

27

--------------------------------------------------------------------------------


 

Section 5.04.  Financial Statements.  (a)  The Consolidated balance sheet of the
Borrower and its Subsidiaries as of June 27, 2007 and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, copies of which have been furnished to each Bank, as
included in an SEC Filing which has been furnished to each Bank, fairly present
the Consolidated financial condition of the Borrower and its Subsidiaries as of
such date and the Consolidated results of operations of the Borrower and its
Subsidiaries ended on such date, in accordance with GAAP, except as disclosed
therein or on Schedule VI to this Agreement.

 

(b)           Since June 27, 2007 and except as disclosed in an SEC Filing which
has been delivered to each Bank or on a Schedule to this Agreement, no event
which has or would reasonably be expected to have a Material Adverse Effect has
occurred.

 

Section 5.05.  Litigation.  Except as otherwise disclosed in writing by the
Borrower or the Guarantor to the Banks and the Administrative Agent and approved
by the Majority Banks, there is no pending or, to the knowledge of the Borrower
or the Guarantor, threatened action or proceeding affecting the Borrower or any
of its Significant Subsidiaries before any court, governmental agency or
arbitrator, which has, or would reasonably be expected to have, a Material
Adverse Effect.

 

Section 5.06.  Margin Stock; Use of Proceeds.  Neither the Borrower nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation T, U or
X issued by the Board of Governors of the Federal Reserve System and except in
connection with employee plans disclosed to the Administrative Agent), and no
proceeds of any Loan will be used for the purpose, whether immediate, incidental
or ultimate, of buying or carrying any such margin stock under such
circumstances as to involve the Borrower, the Guarantor, any of their
Subsidiaries or any Bank in a violation of Regulation U.

 

Section 5.07.  Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 5.08.  ERISA.  The Borrower and its Subsidiaries are in compliance with
the applicable provisions of ERISA, except to the extent that non-compliance
thereunder does not have and would not reasonably be expected to have, a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries has
incurred any Insufficiency or any material liability to the PBGC in connection
with any Plan established or maintained by the Borrower or such Subsidiaries
which would have, or would reasonably be expected to have, a Material Adverse
Effect.

 

28

--------------------------------------------------------------------------------


 

Section 5.09.  Taxes.  As of the date of this Agreement, the United States of
America federal income tax returns of the Borrower and its Subsidiaries have
been examined through the fiscal year ended June 29, 2005.  The Borrower and its
Significant Subsidiaries have filed all United States of America Federal income
tax returns and all other material domestic tax returns which are required to be
filed by them and have paid, or provided for the payment before the same become
delinquent of, all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any such Significant Subsidiary, other
than those taxes (a) contested in good faith by appropriate proceedings or
(b) the nonpayment of which does not have, and would not reasonably be expected
to have a Material Adverse Effect.  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes are adequate in
the aggregate.

 

Section 5.10.  Environmental Condition.  To the best of Borrower’s knowledge,
the Borrower and its Subsidiaries are in compliance with all Environmental
Protection Statutes except to the extent that failure to comply does not have,
and would not reasonably be expected to have, a Material Adverse Effect.

 

Section 5.11.  Ownership of Guarantor.  On the date hereof the Borrower owns,
directly or indirectly, 100% of the issued and outstanding voting stock of the
Guarantor.

 

Section 5.12.  Solvency.  Each of the Borrower and the Guarantor is, and after
giving effect to the making of the Loans and to the application of the proceeds
therefrom will be, Solvent.

 


ARTICLE VI


 


AFFIRMATIVE COVENANTS


 

So long as any Loan shall remain unpaid, unless the Majority Banks shall
otherwise consent in writing:

 

Section 6.01.  Compliance with Laws, Etc.  Each of the Borrower and the
Guarantor will comply, and Borrower will cause each Significant Subsidiary to
comply, in all material respects with all applicable laws (including without
limitation ERISA and applicable Environmental Protection Statutes), rules,
regulations and orders, subject to the exceptions provided elsewhere in this
Agreement in provisions relating to laws, rules, regulations and orders of the
nature referenced therein and except where the failure to comply (a) is
contested in good faith by appropriate proceedings or (b) does not have, and
would not reasonably be expected to have, a Material Adverse Effect.

 

Section 6.02.  Reporting Requirements.  The Borrower and/or the Guarantor will
furnish to each of the Banks:

 

29

--------------------------------------------------------------------------------


 

(a)           As soon as possible and in any event within five (5) days after a
Financial Officer of the Borrower or Guarantor obtains knowledge of a Default or
an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing on the date of
such statement, a statement of a Financial Officer, setting forth the details of
such Default or event and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto.

 

(b)           Promptly after they are available, and in any event within sixty
(60) days after the end of each of the first three (3) quarters of each fiscal
year of the Borrower, Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for such quarter showing on a Consolidated basis the
financial position, results of operations and cash flows as of the end of and
for the thirteen (13) week period of such quarter and for the period from the
beginning of the fiscal year to the end of such quarter, in each case setting
forth the comparable information for the comparable period in the preceding
fiscal year, and accompanied by a certificate of a Financial Officer to the
effect that such financial statements present fairly in all material respects
the Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for the
respective period in conformity with GAAP, subject to year-end audit adjustments
and the absence of certain notes.  For any such fiscal quarter the foregoing
requirements may be satisfied by the delivery of the Borrower’s SEC Filing on
Form l0-Q for such quarter.

 

(c)           Promptly after they are available, and in any event within ninety
(90) days after the end of each fiscal year of the Borrower, Consolidated
financial statements of the Borrower and its Consolidated Subsidiaries for the
fifty-two/fifty-three week period of such fiscal year showing the financial
position, results of operations and cash flows as of the end of and for such
fiscal year, in each case setting forth the comparable information for the
preceding fiscal year, and accompanied by the report of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing,
to the effect that based on an audit using generally accepted auditing standards
the financial statements present fairly, in all material respects, the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the respective periods in
conformity with GAAP.  For any fiscal year this requirement may be satisfied by
the delivery of the Borrower’s SEC Filing on Form 10-K for the year.

 

(d)           Concurrently with the delivery of the financial statements
referred to in Sections 6.02(b) and (c), the Borrower will also furnish to each
Bank (i) a certificate of a Financial Officer to the effect that no Default or
an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing with respect
to the covenants contained in Section 7.01 (together with appropriate supporting
schedule setting forth the calculations relating to such covenants) or, if such
Financial Officer has knowledge of a Default or an event which, with the giving
of notice, the lapse of time or both, would constitute a Default, which shall
have occurred and is continuing with respect to Section 7.01, specifying the
nature thereof, and (ii) a complete and correct list of the Significant
Subsidiaries as of the date thereof, showing, as to each Significant Subsidiary,
the correct name thereof, the jurisdiction of its organization and such
Significant Subsidiaries’ proportionate share of the Consolidated assets of the
Borrower.

 

30

--------------------------------------------------------------------------------


 

(e)           Promptly after they are available, the Borrower will furnish to
the Administrative Agent and each Bank copies of (i) each SEC Filing, (ii) any
reports provided by the Borrower to its stockholders, and (iii) any press
releases or other statements made available by the Borrower or any of its
Subsidiaries to the public generally concerning material developments in the
business or affairs of the Borrower or any of its Subsidiaries.  Any matter
disclosed in a SEC Filing or other report or press release delivered to Banks
shall be deemed disclosed in writing to Banks for all purposes of this
Agreement, except with respect to the reporting requirement set forth in
Section 6.02(a).

 

(f)            Promptly upon the recurrence of any change in a Rating, notice
thereof.

 

(g)           Such other information respecting the financial condition of the
Borrower and its Subsidiaries as any Bank through the Administrative Agent may
from time to time reasonably request in writing.

 

Section 6.03.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only to repay all amounts outstanding under the Existing Bridge Loan Agreement.

 

Section 6.04.  Maintenance of Insurance.  The Borrower will maintain, or cause
to be maintained, insurance coverages on or in respect of its and its
Subsidiaries’ business or properties with such insurers, in such amounts and
covering such risks as is consistent with Borrower’s normal practices in effect
from time to time.  Such insurance arrangements may include self-insurance or
insurance through an Affiliate.

 

Section 6.05.  Preservation of Corporate Existence, Etc.  Each of the Borrower
and the Guarantor will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, its Corporate Franchises in the jurisdiction of its
incorporation, and qualify and remain qualified, and cause each Subsidiary to
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which qualification is necessary or desirable in view of its business and
operations or the ownership of its properties unless the failure to so qualify
as a foreign corporation does not have, or would not reasonably be expected to
have, a Material Adverse Effect; provided, however, that nothing herein
contained shall prevent any transaction permitted by Section 7.03.

 

Section 6.06.  Payment of Taxes, Etc.  Each of the Borrower and the Guarantor
will pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits of
property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its property unless the failure to
timely pay any of the foregoing does not have and would not reasonably be
expected to have a Material Adverse Effect; provided, however, that neither the
Borrower, the Guarantor, nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings.

 

Section 6.07.  Visitation Rights.  The Borrower shall permit the representatives
of each Bank, at the expense of such Bank and upon reasonable prior notice to
the Borrower, to visit the principal executive office of the Borrower, and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
at the Borrower’s offices with Financial Officers.

 

31

--------------------------------------------------------------------------------


 

Section 6.08.  Compliance with ERISA and the Code.  The Borrower and its
Subsidiaries will comply, and will cause each other member of any Controlled
Group to comply, with all minimum funding requirements, and all other material
requirements, of ERISA and the Code, if applicable, to any Plan it or they
sponsor or maintain, so as not to (a) give rise to any liability thereunder
which has, or would reasonably be expected to have, a Material Adverse Effect or
(b) cause any Termination Event to occur which has, or would reasonably be
expected to have, a Material Adverse Effect.

 


ARTICLE VII


 


NEGATIVE COVENANTS


 

So long as any Loan shall remain unpaid, without the written consent of the
Majority Banks:

 

Section 7.01.  Financial Covenants.  The Borrower will not:

 

(a)           as of the last day of each fiscal quarter for the immediately
preceding twelve (12) month period, permit the ratio of (i) the sum of (A) EBIT
of the Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower,
on a Consolidated basis, to (ii) the sum of (A) Interest Expense of the
Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower, on a
Consolidated basis, to be less than 1.5 to 1.0, or

 

(b)           as of the last day of each fiscal quarter, permit the ratio (the
“Debt to Cash Flow Ratio”) of (i) the sum of (x) Debt of the Borrower, on a
Consolidated basis, plus (y) the product of six multiplied by Rent Expense of
the Borrower, on a Consolidated basis, for the immediately preceding
twelve-month period, to (ii) the sum of (a) EBITDA of the Borrower, on a
Consolidated basis, for the immediately preceding twelve-month period, plus
(b) Rent Expense of the Borrower, on a Consolidated basis, for the immediately
preceding twelve-month period to exceed 3.5 to 1.0.

 

Section 7.02.  Negative Pledge.  Neither the Borrower nor the Guarantor will
create, assume, incur or suffer to exist, or permit any of its respective
Subsidiaries to create, assume, incur or suffer to exist, any Lien on or in
respect of any of its or their assets or property used, created or consumed in
the operation of its or their business, whether, real, personal, or mixed,
whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the capital stock of any Subsidiary of the
Borrower, but excluding any margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), or assign or
otherwise convey, or permit any such Subsidiary to assign or otherwise convey,
any right to receive income, in each case to secure or provide for the payment
of any Debt of any Person, except Permitted Liens.

 

Section 7.03.  Merger and Sale of Assets.  Neither the Borrower, the Guarantor
nor any of their respective Subsidiaries will:

 

32

--------------------------------------------------------------------------------


 

(a)           merge or consolidate with or into any other Person unless
(i) (A) either the Borrower or the Guarantor is the surviving entity, (B) such
merger or consolidation is between Subsidiaries, or (C) such merger or
consolidation is between a Subsidiary and another Person, and (ii) no Default or
an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing at the time
of, or results from, such merger or consolidation, or

 

(b)           sell, lease or otherwise transfer all or substantially all of the
Consolidated assets of the Borrower in any transaction or series of related
transactions outside of the ordinary course of business (including, without
limitation, the merger or consolidation of a Subsidiary with a Person which will
not thereafter be a Subsidiary), unless (i) such sales, leases or transfers are
between the Borrower, the Guarantor or any of their Subsidiaries, or (ii) the
proceeds of such sales, leases and transfers are (a) applied to the outstanding
principal balance and interest of the Notes, (b) used in Borrower’s business, or
(c) utilized to fund stock repurchases or dividends by Borrower from time to
time authorized by Borrower’s Board; provided, however, that, notwithstanding
the foregoing, no such sale, lease or transfer shall be permitted if a Default
or an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing at the time
of, or result from, any such sale, lease or transfer.

 

Section 7.04.  Agreements to Restrict Dividends and Certain Transfers.  Neither
the Borrower nor the Guarantor will enter into or suffer to exist, or permit any
Significant Subsidiary to enter into or suffer to exist, any consensual
encumbrance or restriction on the ability of any Significant Subsidiary (a) to
pay, directly or indirectly, dividends or make any other distributions in
respect of its capital stock or pay any Debt or other obligation owed to the
Borrower or to any Significant Subsidiary or (b) to make loans or advances to
the Borrower or any Significant Subsidiary, except those encumbrances and
restrictions existing on the date hereof and described in Schedule V and those
now or hereafter existing that are not more restrictive in any respect than such
encumbrances and restrictions described in Schedule V.

 

Section 7.05.  Transactions with Affiliates.  Except as otherwise permitted in
Section 7.03, neither the Borrower nor the Guarantor will make any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, or permit any of their respective Subsidiaries to make, any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, any Affiliate of the Borrower or the Guarantor or of such Subsidiary
unless such sales, purchases, extensions of credit, rendition of services and
other transactions are (at the time such sale, purchase, extension of credit,
rendition of services or other transaction is entered into) (a) in the ordinary
course of business, or (b) on terms and conditions believed by the Borrower to
be fair in all material respects to the Borrower or the Guarantor or such
Subsidiary, as the case may be.

 

Section 7.06.  Change of Business.  The Borrower, the Guarantor and their
Subsidiaries, on an aggregate basis, will not materially change the general
nature of their primary business.

 

Section 7.07.  Limitation on Loans, Advances and Investments.  Neither the
Borrower nor the Guarantor will, or will permit any of their respective
Subsidiaries to, make or permit to exist, any loans, advances or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person which is not, or which will not become in connection with such
transaction, a Subsidiary (“Investments”), except the following:

 

33

--------------------------------------------------------------------------------


 

(a)           Liquid Investments;

 

(b)           trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;

 

(c)           Investments in respect of joint ventures or similar arrangements
relating to the ownership or operation of food service businesses in which the
Borrower and its Subsidiaries in the aggregate are the beneficial owners of not
less than 50% of the outstanding equity interests;

 

(d)           Investments not otherwise permitted by this Section 7.07 in any
Person; provided, that, the aggregate amount of such Investments made and
outstanding at any time shall not exceed thirty percent (30%) of the
Consolidated assets of the Borrower as set forth on the most recent financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Banks pursuant to Sections 5.04 or 6.02;

 

(e)           Investments existing on the date hereof and described on Schedule
VII; and

 

(f)            Investments by Foreign Subsidiaries in other Subsidiaries or
other Persons, provided that such investments in other Persons is from the
retained earnings of a Foreign Subsidiary or other Person, and any retention by
a Subsidiary or other Person of net income.

 

Section 7.08.  Maintenance of Books and Records.  The Borrower and its
Significant Subsidiaries will maintain its books of record and account in
conformity with GAAP.

 

Section 7.09.  Debt.  The Borrower and the Guarantor will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, create,
incur or suffer to exist any direct, indirect, fixed or contingent liability for
any Debt, other than (a) the obligations pursuant to the Credit Documents,
(b) the Debt described on Schedule VIII, (c) additional Debt of the Borrower
which may be guaranteed by the Guarantor (but not guaranteed by any of the
Borrower’s or the Guarantor’s Subsidiaries, other than the Guarantor in the case
of Debt of the Borrower), (d) intercompany Debt and (e) additional Debt of the
Guarantor and the Borrower’s and the Guarantor’s Subsidiaries, provided,
however, the aggregate of all Debt of the Guarantor and all such Subsidiaries
under this clause (e) (exclusive of Debt permitted under clause (c) above),
whether secured or unsecured, must not exceed $50,000,000 in the aggregate at
any one time.

 


ARTICLE VIII


 


DEFAULTS


 

Section 8.01.  Defaults.  If any of the following events (each individually, a
“Default”) shall occur and be continuing:

 

34

--------------------------------------------------------------------------------


 

(a)           the Borrower (i) shall fail to pay any principal of any Loan when
the same becomes due and payable in accordance with the terms hereof, or
(ii) shall fail to pay any interest on any Loan or any fee or other amount to be
paid by it hereunder within three (3) Business Days of the date on which such
payment is due; or

 

(b)           any certification, representation or warranty made by the Borrower
or the Guarantor herein or by the Borrower or the Guarantor (or any of their
respective officers) in writing (including representations and warranties deemed
made pursuant to Section 2.05(a)(G)) under or in connection with any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed made; or

 

(c)           the Borrower or the Guarantor shall fail to perform or observe
(i) any term, covenant or agreement contained in Sections 6.02 or 6.05 (other
than with respect to maintaining the corporate existence of the Borrower or the
Guarantor or maintaining any Corporate Franchise of the Borrower or the
Guarantor which is material to the Borrower’s or the Guarantor’s business and
operations) on its part to be performed or observed and such failure shall
continue for thirty (30) Business Days after the earlier of the date notice
thereof shall have been given to the Borrower or the Guarantor by the
Administrative Agent, or (ii) any term, covenant or agreement contained in any
Credit Document (other than a term, covenant or agreement described in clause
(i) of this clause (c)) on its part to be performed or observed and such failure
shall continue for twenty (20) Business Days after the earlier of the date
notice thereof shall have been given to the Borrower or the Guarantor by the
Administrative Agent; or

 

(d)           the Borrower, the Guarantor, or any of their respective
Subsidiaries shall fail to pay any principal of or premium or interest on any of
its Debt which is outstanding in a principal amount of at least $50,000,000 in
the aggregate (excluding Debt evidenced by the Notes) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or any event of default or other event shall occur or condition shall exist
under any agreement or instrument creating or evidencing such Debt in such
principal amount, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such event or
condition is to accelerate the maturity of such Debt; provided, however, a
Default or an event which, with the giving of notice, the lapse of time or both,
would constitute a Default, shall have occurred or be continuing for purposes of
this clause (d) shall not be deemed to exist due to the acceleration of the
maturity of any obligation to a Bank or an affiliate (within the meaning of
Regulation U) of a Bank solely by reason of a default in the performance of a
term or condition in any agreement or instrument under or by which such
obligation is created, evidenced or secured, which term or condition restricts
the right of the Borrower or any other Person to sell, pledge or otherwise
dispose of any margin stock (within the meaning of Regulation U) held by the
Borrower or any such other Person; or

 

(e)           the Borrower, the Guarantor, or any Significant Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower, the Guarantor, or any Significant Subsidiary seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
sixty (60) days; or the Borrower, the Guarantor, or any Significant Subsidiary
shall take any corporate action to authorize any of the actions set forth above
in this clause (e); or

 

35

--------------------------------------------------------------------------------


 

(f)            any judgment or order against the Borrower, the Guarantor or any
of their respective Consolidated Subsidiaries is rendered for the payment of
money in excess of $50,000,000 over the sum of available insurance therefor and
adequate cash reserves for which have not been established and set aside solely
for the purpose of payment of such judgment or order and such judgment or order
remains unsatisfied and either (i) enforcement proceedings shall have been
commenced by the creditor upon such judgment or order or (ii) there shall be any
period of sixty consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(g)           the Borrower shall cease to own directly or indirectly 100% of the
issued and outstanding voting stock of the Guarantor; or

 

(h)           any Person shall become, directly or indirectly, the beneficial
owner of 50% or more of the outstanding voting common stock of the Borrower;

 

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Banks, after notice to the Borrower
declare the Notes and the outstanding principal amount of all Loans, all
interest thereon and all other amounts payable by the Borrower and the Guarantor
under this Agreement to be forthwith due and payable, whereupon such Notes and
the outstanding principal amount of all Loans, such interest and all such
amounts shall become and be forthwith due and payable, without requirement of
any presentment, demand, protest, notice of intent to accelerate, further notice
of acceleration or other further notice of any kind (other than the notice
expressly provided for above), all of which are hereby expressly waived by the
Borrower and the Guarantor; provided, however, that in the event of any Default
described in Section 8.01(e) with respect to the Borrower or the Guarantor, the
Loans and Notes, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrower and the Guarantor.

 


ARTICLE IX


 


THE ADMINISTRATIVE AGENT


 

Section 9.01.  Authorization and Action.  Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto.  As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Loans), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. 
The Administrative Agent agrees to give to each Bank prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.

 

36

--------------------------------------------------------------------------------


 

Section 9.02.  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Banks for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable to the Banks for any action taken or omitted to be taken
in good faith by it in accordance with the advice of such counsel, accountants
or experts; (ii) makes no warranty or representation to any Bank and shall not
be responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or to inspect the property (including the books and
records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (v) shall incur no
liability to the Banks under or in respect of this Agreement by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

Section 9.03.  Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than a failure to make
a payment of principal of or interest on the Loans) unless the Administrative
Agent has received notice from a Bank or the Borrower specifying such Default
and stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of  a Default, the Administrative
Agent shall give prompt notice thereof to the Banks.  The Administrative Agent
shall (subject to Section 9.08 hereof) take such action with respect to such
Default as shall be directed by the Majority Banks, provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Banks except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Majority Banks or all of the
Banks.

 

Section 9.04.  Citibank and Affiliates.  With respect to the Loans made by it,
Citibank shall have the same rights and powers under this Agreement as any other
Bank and may exercise the same as though it were not the Administrative Agent;
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity.  Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Administrative
Agent and without any duty to account therefor to the Banks.

 

37

--------------------------------------------------------------------------------


 

Section 9.05.  Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 5.04 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

Section 9.06.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with or without cause by the Majority
Banks.  Upon any such resignation or removal, the Majority Banks shall have the
right to appoint a successor Administrative Agent that, unless a Default shall
have occurred and then be continuing, is acceptable to the Borrower.  If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having total assets
of at least $1,000,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

Section 9.07.  Joint Lead Arrangers, Bookrunners, Syndication Agents and
Documentation Agents.  The Joint Lead Arrangers, Bookrunners, Syndication Agents
and Documentation Agents named on the cover page of this Agreement, in their
capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto in respect hereof.

 

Section 9.08.  INDEMNIFICATION.  THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED
TO TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR DEFEND ANY SUIT IN RESPECT OF
THIS AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO ITS SATISFACTION BY THE BANKS
AGAINST LOSS, COST, LIABILITY AND EXPENSE.  IF ANY INDEMNITY FURNISHED TO THE
ADMINISTRATIVE AGENT SHALL BECOME IMPAIRED, IT MAY CALL FOR ADDITIONAL INDEMNITY
AND CEASE TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS
GIVEN.  IN ADDITION, THE BANKS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER OR THE
GUARANTOR) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE  ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE
AGENT UNDER THE CREDIT DOCUMENTS, PROVIDED, THAT, NO BANK SHALL BE LIABLE TO THE
ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH BANK EXPRESSLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT FROM ITS OWN NEGLIGENCE.  EACH BANK AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR THE
GUARANTOR.

 

38

--------------------------------------------------------------------------------


 


ARTICLE X


 


MISCELLANEOUS


 

Section 10.01.  Amendments, Etc.  No amendment or waiver of any provision of any
Credit Document, nor consent to any departure by the Borrower or the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Majority Banks, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Banks, do any of the following:
(a) subject any of the Banks to any additional obligations, (b) reduce the
principal of, or interest on, the Notes or the Loans or any fees or other
amounts payable hereunder, (c) postpone any date fixed for any payment of
principal of, or interest on, the Notes or the Loans or any fees or other
amounts payable hereunder, (d) take action which requires the signing of all the
Banks pursuant to the terms of this Agreement, (e) change the percentage of the
aggregate unpaid principal amount of the Loans, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Agreement or any other Credit Document, (f) release the Guarantor or otherwise
change any obligation of the Guarantor to pay any amount payable by the
Guarantor hereunder or (g) amend this Section 10.01; provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent under any Credit
Document; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Guarantor in addition to any other party
required above to take such action, affect the rights or duties of the Guarantor
under any Credit Document.

 

39

--------------------------------------------------------------------------------


 


SECTION 10.02.  NOTICES, ETC.


 

(a)           Subject to clauses (b) through (f) of this Section 10.02, all
notices and other communications provided for hereunder shall be in writing
(including telecopy or email communication) and mailed, telecopied or emailed or
delivered, if to any Bank as specified on Schedule I hereto or specified
pursuant to an Assignment, if to the Borrower or the Guarantor, as specified
opposite its name on Schedule III hereto; or, as to the Borrower, the Guarantor
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower, the Guarantor and the Administrative Agent.  All such notices
and communications shall, when mailed, telecopied or emailed, be effective when
deposited in the mails, sent by telecopier to any party to the telecopier number
as set forth herein or on Schedule I or Schedule III hereto (or other telecopy
number specified by such party in a written notice to the other parties hereto),
or sent by email to the addresses set forth herein or on Schedule I or Schedule
III hereto, respectively, except that notices to the Administrative Agent
pursuant to Article II shall not be effective until received by the
Administrative Agent.

 

(b)           The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a conversion
of an existing Loan (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or event which, with the giving of notice,
the lapse of time or both, would constitute a Default, that shall have occurred
or be continuing under this Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any borrowing hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Agreement but only to the extent requested by the Administrative Agent.

 

(c)           The Borrower further agrees that the Administrative Agent may make
the Communications available to the Banks by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(d)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, AN WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

40

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement.  Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of this Agreement.  Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

 

(f)            Nothing herein shall prejudice the right of the Administrative
Agent or any Bank to give any notice or other communication pursuant to this
Agreement in any other manner specified herein.

 

Section 10.03.  No Waiver; Remedies.  No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right under
any Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided in the Credit
Documents are cumulative and not exclusive of any remedies provided by law.

 


SECTION 10.04.  COSTS, EXPENSES AND TAXES.


 


(A)           THE BORROWER AGREES TO PAY ON DEMAND (I) ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION AND AMENDMENT
OF ANY CREDIT DOCUMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF CHADBOURNE & PARKE LLP, SPECIAL COUNSEL TO THE
ADMINISTRATIVE AGENT, AND HUGHES & LUCE, L.L.P., SPECIAL TEXAS COUNSEL TO THE
ADMINISTRATIVE AGENT, WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT AND
(II) ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, IF ANY (INCLUDING, WITHOUT
LIMITATION, REASONABLE COUNSEL FEES AND EXPENSES), OF THE ADMINISTRATIVE AGENT
AND EACH BANK IN CONNECTION WITH THE ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS,
LEGAL PROCEEDINGS OR OTHERWISE) AGAINST THE BORROWER OR THE GUARANTOR OF ANY
CREDIT DOCUMENT.

 

41

--------------------------------------------------------------------------------


 

(b)           EACH OF THE BORROWER AND THE GUARANTOR, JOINTLY AND SEVERALLY,
AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO INDEMNIFY AND HOLD HARMLESS
THE ADMINISTRATIVE AGENT AND EACH BANK AND EACH OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL), FOR WHICH ANY OF THEM MAY BECOME LIABLE OR WHICH
MAY BE INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR SUCH BANK OR
ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT (OTHER THAN BY ANOTHER BANK OR ANY
SUCCESSOR OR ASSIGN OF ANOTHER BANK OR BY THE BORROWER OR GUARANTOR), IN EACH
CASE IN CONNECTION WITH OR ARISING OUT OF OR BY REASON OF ANY INVESTIGATION,
LITIGATION, OR PROCEEDING, WHETHER OR NOT THE ADMINISTRATIVE AGENT OR SUCH BANK
OR ANY SUCH DIRECTOR, OFFICER OR EMPLOYEE IS A PARTY THERETO, ARISING OUT OF,
RELATED TO OR IN CONNECTION WITH ANY CREDIT DOCUMENT OR ANY TRANSACTION IN WHICH
ANY PROCEEDS OF ALL OR ANY PART OF THE LOANS ARE APPLIED, OTHER THAN ANY SUCH
CLAIM, DAMAGE, LIABILITY OR EXPENSE TO THE EXTENT ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR VIOLATION OF ANY LAW OR REGULATION BY,
ANY SUCH INDEMNIFIED PARTY.  NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.

 

Section 10.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of a Default pursuant to Section 8.01(a) or (ii) the making of the
request or the granting of the consent specified by Section 8.01 to authorize
the Administrative Agent to declare the principal amount of the Loans and the
Notes due and payable pursuant to the provisions of Section 8.01, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank or any affiliate of such Bank to or for the credit
or the account of the Borrower or the Guarantor (but not any other Person)
against any and all of the obligations of the Borrower or the Guarantor now or
hereafter existing under the Credit Documents, irrespective of whether or not
such Bank shall have made any demand under this Agreement or such Notes and
although such obligations may be unmatured; provided that no Bank shall exercise
such set off rights with respect to deposits that such Bank knows are held by
the Borrower or the Guarantor for the benefit of another Person (such deposits,
“Third Party Funds”), and each Bank agrees that if it has exercised its set off
rights under the Section 10.05 with respect to Third Party Funds such Bank shall
promptly return such Third Party Funds to the Borrower or the Guarantor, as
applicable.  Each Bank agrees to notify the Borrower and the Guarantor promptly
after such set-off and application made by such Bank; provided, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section 10.05 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Bank may have.

 

42

--------------------------------------------------------------------------------


 


SECTION 10.06.  BANK ASSIGNMENTS AND PARTICIPATIONS.


 

(a)           Assignments.  Any Bank may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of the Loans owing to it, and
the Notes held by it) with the consent, not to be unreasonably withheld, of the
Administrative Agent and, so long as no Default under Section 8.01(a) or (e) has
occurred and is continuing, the Borrower; provided, however, that (i) the amount
of the resulting Loans of the assigning Bank (unless it is assigning all its
Loans) and the assignee Bank pursuant to each such assignment (determined as of
the date of the Assignment with respect to such assignment) shall in no event be
less than $10,000,000 and shall be an integral multiple of $1,000,000, (ii) each
such assignment shall be to an Eligible Assignee, (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent for its
acceptance and recording in the Register, an Assignment, together with the Note
or Notes subject to such assignment and shall pay all legal and other expenses
in respect of such assignment and (iv) each Eligible Assignee not already a Bank
hereunder shall pay to the Administrative Agent an assignment fee of $3,500 in
connection with such assignment.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment, which
effective date shall be at least three (3) Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment, have the rights and obligations of a Bank
hereunder and (B) such Bank thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment,
relinquish its rights and be released from its obligations to lend under this
Agreement (and, in the case of an Assignment covering all or the remaining
portion of such Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).

 

(b)           Terms of Assignments.  By executing and delivering an Assignment,
the Bank thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto the matters set forth in paragraphs 2 and 3
of such Assignment.

 

(c)           The Register.  The Administrative Agent shall maintain at its
address referred to on Schedule I a copy of each Assignment delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the principal amount of the Loans owing to each Bank from time to
time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent error, and the Borrower, the Guarantor, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register as a Bank hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower, the Guarantor or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

 

43

--------------------------------------------------------------------------------


 

(d)           Procedures.  Upon its receipt of an Assignment executed by a Bank
and an Eligible Assignee, together with the Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment has been
completed and is in substantially the form of the attached Exhibit C, (i) accept
such Assignment, (ii) record the information contained therein in the Register,
and (iii) give prompt notice thereof to the Borrower and the Guarantor.  Within
five (5) Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note, a new Note to the order of such Eligible Assignee in
an amount equal to the principal amount of the Loans assumed by it pursuant to
such Assignment and, if such assigning Bank has retained any Loans hereunder, a
new Note to the order of such Bank in an amount equal to the Loans retained by
it hereunder.  Such Notes shall be dated the effective date of such Assignment
and shall otherwise be in substantially the form of the attached Exhibit A.

 

(e)           Participations.  Each Bank may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of the
Loans owing to it, and the Notes held by it); provided, however, that (i) such
Bank’s obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Bank shall remain the holder of any such Notes
for all purposes of this Agreement, (iv) the Borrower, the Guarantor, the
Administrative Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement and shall have no duties or responsibilities to the
participant, (v) such Bank shall not require the participant’s consent to any
matter under this Agreement, except for changes in the principal amount of Loans
owed to such Bank in which the participant has an interest, reductions in fees
or interest, the date any amount is due hereunder, or extending the Maturity
Date, and (vi) such Bank shall give prompt notice to the Borrower of each such
participation sold by such Bank.  No participants shall have any rights under
any provisions of any of the Credit Documents.

 

(f)            Permitted Assignments.  Notwithstanding any other provision set
forth in this Agreement, any Bank may assign all or any portion of its rights
under this Agreement (including, without limitation, rights to payments of
principal and/or interest under any Notes held by it) to any subsidiary of such
Bank or to any Federal Reserve Bank, without notice to or consent from the
Borrower or the Administrative Agent; provided, however, that such Bank shall
not be released from any of its obligations hereunder as a result of such
assignment.

 

Section 10.07.  Governing Law.  This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed in accordance with, the laws of
the State of Texas.

 

44

--------------------------------------------------------------------------------



 


SECTION 10.08.  INTEREST.


 

(a)           It is the intention of the parties hereto that the Administrative
Agent and each Bank shall conform strictly to Applicable Usury Laws from time to
time in effect.  Accordingly, if the transactions with the Administrative Agent
or any Bank contemplated hereby would be usurious under Applicable Usury Law,
then, in that event, notwithstanding anything to the contrary in this Agreement,
the Notes, or any other agreement entered into in connection with or as security
for this Agreement or the Notes, it is agreed as follows:  (i) the aggregate of
all consideration which constitutes interest under Applicable Usury Law that is
contracted for, taken, reserved, charged or received by the Administrative Agent
or such Bank, as the case may be, under this Agreement, the Notes, or under any
other agreement entered into in connection with or as security for this
Agreement or the Notes shall under no circumstances exceed the maximum amount
allowed by such Applicable Usury Law and any excess shall be canceled
automatically and, if theretofore paid, shall at the option of the
Administrative Agent or such Bank, as the case may be, be credited by the
Administrative Agent or such Bank, as the case may be, on the principal amount
of the obligations owed to the Administrative Agent or such Bank, as the case
may be, by the Borrower or refunded by the Administrative Agent or such Bank, as
the case may be, to the Borrower, and (ii) in the event that the maturity of any
Note or other obligation payable to the Administrative Agent or such Bank, as
the case may be, is accelerated or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under Applicable
Usury Law, may never include more than the maximum amount allowed by such
Applicable Usury Law and excess interest, if any to the Administrative Agent or
such Bank, as the case may be, provided for in this Agreement or otherwise shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall, at the option of the Administrative Agent or such
Bank, as the case may be, be credited by the Administrative Agent or such Bank,
as the case may be, on the principal amount of the obligations owed to the
Administrative Agent or such Bank, as the case may be, by the Borrower or
refunded by the Administrative Agent or such Bank, as the case may be, to the
Borrower.

 

(b)           In the event that at any time the rate of interest applicable to
any Loan made by any Bank would exceed the Maximum Rate, thereby causing the
interest payable under this Agreement or the Notes to be limited to the Maximum
Rate, then any subsequent reductions in the applicable rate of interest
hereunder or under the Notes shall not reduce the rate of interest charged
hereunder or under the Notes below the Maximum Rate until the total amount of
interest accrued under this Agreement and the Notes from and after the date
hereof equals the amount of interest that would have accrued hereon or thereon
if the rates of interest otherwise applicable to this Agreement and the Notes
(without limitation by the Maximum Rate) had at all times been in effect.  In
the event that upon the final payment of the Loans made by any Bank, the total
amount of interest paid to such Bank hereunder and under the Notes is less than
the total amount of interest which would have accrued if the interest rates
applicable to such Loans pursuant to Section 2.07(a), (b) and (c) had at all
times been in effect, then the Borrower agrees to pay to such Bank, to the
extent permitted by Applicable Usury Law, an amount equal to the excess of
(a) the lesser of (i) the amount of interest which would have accrued on such
Loans if the Maximum Rate had at all times been in effect or (ii) the amount of
interest rates applicable to such Loans pursuant to Section 2.07(a), (b) and
(c) had at all times been in effect over (b) the amount of interest otherwise
accrued on such Loans in accordance with this Agreement.

 

(c)           The maximum non-usurious rate of interest shall be determined by
utilizing the applicable weekly ceiling from time to time in effect pursuant to
Chapter 303 of the Texas Finance Code.  Pursuant to Section 346.004 of the Texas
Finance Code, the parties hereto agree that in no event will the provisions of
Chapter 346 of the Texas Finance Code be applicable to the transactions
contemplated by the Credit Documents.

 

45

--------------------------------------------------------------------------------


 

Section 10.09.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

Section 10.10.  Survival of Agreements, Representations and Warranties, Etc. 
All warranties, representations and covenants made by the Borrower or the
Guarantor or any officer of the Borrower or the Guarantor herein or in any
certificate or other document delivered in connection with this Agreement shall
be considered to have been relied upon by the Banks and shall survive the
issuance and delivery of the Notes and the making of the Loans regardless of any
investigation.  The indemnities and other obligations of the Borrower contained
in this Agreement, and the indemnities by the Banks in favor of the Agent and
its officers, directors, employees and agents, will survive the repayment of the
Loans and the termination of this Agreement.

 

Section 10.11.  The Borrower’s Right to Apply Deposits.  In the event that any
Bank is placed in receivership or enters a similar proceeding, the Borrower may,
to the full extent permitted by law, make any payment due to such Bank
hereunder, to the extent of finally collected unrestricted deposits of the
Borrower in U.S. Dollars held by such Bank, by giving notice to the
Administrative Agent and such Bank directing such Bank to apply such deposits to
such indebtedness.  If the amount of such deposits is insufficient to pay such
indebtedness then due and owing in full, the Borrower shall pay the balance of
such insufficiency in accordance with this Agreement.

 

Section 10.12.  Confidentiality.  Each Bank and the Administrative Agent agree
that they will not disclose without the prior consent of the Borrower and the
Guarantor (other than to employees, auditors, accountants, counsel or other
professional advisors of the Agent or any Bank who have a contractual, fiduciary
or professional duty to maintain the confidentiality of the information) any
information with respect to the Borrower or the Guarantor or their Subsidiaries
which is furnished pursuant to this Agreement and which is not disclosed in an
SEC Filing, a report to shareholders, a press release, or has otherwise become
generally available to the public otherwise than through a breach hereof (the
“Confidential Information”), provided, that, any Bank may disclose any such
Confidential Information (a) as may be required or appropriate in any report,
statement or testimony submitted to or required by any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such Bank
or submitted to or required by the Board of Governors of the Federal Reserve
System or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States of America or elsewhere) or their successors,
(b) as may be required or appropriate in response to any summons or subpoena in
connection with any litigation, (c) in order to comply with any law, order,
regulation or ruling applicable to such Bank, and (d) to an Eligible Assignee,
but not to a prospective participant, in connection with any contemplated
transfer of any of the Loans or the Notes or any interest therein by such Bank,
provided, that, such Eligible Assignee executes an agreement with the Borrower
and the Guarantor agreeing to comply with the provisions contained in this
Section 10.12.  In the event that the Administrative Agent or any Bank becomes
legally compelled or otherwise obligated to disclose any of the Confidential
Information and unless otherwise prohibited by applicable banking laws or
regulations, such Person will promptly, after obtaining knowledge of its
obligation to disclose such information, provide the Borrower with notice so
that the Borrower may seek a protective order or other appropriate remedy or
waive compliance with this Section.  In the event such protective order or other
remedy is not obtained, such Person will furnish only that portion of the
Confidential Information which it is advised by legal counsel is legally
required and will exercise its best efforts to obtain reliable assurances that
confidential treatment will be accorded the Confidential Information.  In the
event that compliance with this Section is waived by the Borrower, such Person
may disclose any and all information at issue without liability to the Borrower,
the Guarantor or any other Person.

 

46

--------------------------------------------------------------------------------


 

Section 10.13.  Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Guarantor, the Administrative Agent, each
Bank and their respective successors and assigns, except that the Borrower and
the Guarantor shall not have the right to assign any of their respective rights
hereunder or any interest herein without the prior written consent of the Banks.

 

Section 10.14.  ENTIRE AGREEMENT.  PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE
LOAN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S
AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT.  THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.  IN CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER DATED AS OF
SEPTEMBER 26, 2007 BETWEEN EACH OF THE JOINT LEAD ARRANGERS AND BOOKRUNNERS
NAMED ON THE COVER PAGE OF THIS AGREEMENT, JPMCB AND THE BORROWER, AND THIS
AGREEMENT, THIS AGREEMENT SHALL CONTROL.

 

Section 10.15.  USA PATRIOT ACT.  Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

 

 

By:

 /s/ Charles M. Sonsteby

 

 

Name:

 Charles M. Sonsteby

 

Title:

 Executive Vice President and Chief

 

 

 Financial Officer

 

 

 

 

GUARANTOR:

 

 

 

 

 

BRINKER RESTAURANT CORPORATION

 

 

 

 

 

By:

 /s/ Roger F. Thomson

 

 

Name:

 Roger F. Thomson

 

Title:

 President and Secretary

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 /s/ Kevin A. Ege

 

 

Name:

 Kevin A. Ege

 

Title:

 Vice President

 

 

 

 

BANKS:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By: 

/s/ Kevin A. Ege

 

 

Name:

 Kevin A. Ege

 

Title:

 Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Scott Harvey

 

 

Name:

 Scott Harvey

 

Title:

 Senior Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By: 

/s/ John H. Schmidt

 

 

Name:

 John H. Schmidt

 

Title:

 Vice President

 

48

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

By:

/s/ Douglas M. Barnell

 

 

Name:

 Douglas M. Barnell

 

Title:

 Vice President and Manager, Southwest
 Corporate

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Thomas M. Harper

 

 

Name:

 Thomas M. Harper

 

Title:

 Senior Vice President and Managing
 Director

 

 

 

NATIONAL CITY BANK

 

 

 

By:

/s/ Jennifer Obers

 

 

Name:

 Jennifer Obers

 

Title:

 Portfolio Manager

 

 

 

BANK OF CHINA, LOS ANGELES BRANCH

 

 

 

By:

/s/ Jason Fu

 

 

Name:

 Jason Fu

 

Title:

 Vice President

 

 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Mike Mendenhall

 

 

Name:

 Mike Mendenhall

 

Title:

 Vice President

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ Jean-Paul Purdy

 

 

Name:

 Jean-Paul Purdy

 

Title:

 Director

 

 

 

US BANK, N.A.

 

 

 

By:

/s/ Frances W. Josephic

 

 

Name:

 Frances W. Josephic

 

Title:

 Vice President

 

49

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

 /s/ Greg Campbell

 

 

Name:

 Greg Campbell

 

Title:

 Vice President

 

 

 

 

THE NORINCHUKIN BANK, New York Branch

 

 

 

By:

/s/ Noritsugu Sato

 

 

Name:

 Noritsugu Sato

 

Title:

 General Manager

 

 

 

 

FIRST COMMERCIAL BANK, Los Angeles Branch

 

 

 

By:

/s/ Larry Jen-Yu Lai

 

 

Name:

 Larry Jen-Yu Lai

 

Title:

 SAVP & Deputy General Manager

 

 

 

 

GREENSTONE FARM CREDIT BANK, ACA/FLCA

 

 

 

By: 

/s/ Jeff Pavlik

 

 

Name:

 Jeff Pavlik

 

Title:

 Assistant Vice President/Lending Officer

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

U.S.

$ Dated:                [    ], 20

 

FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                       (the “Bank”), for the account of its Applicable Lending
Office (as defined in the Term Loan Agreement referred to below) or any other
office designated by the Bank, the principal amount of $                        
on the Maturity Date as defined in said Term Loan Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Term Loan Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 2 Penns Way, Suite 200,
New Castle, DE  19720, in same day funds.

 

This Promissory Note is one of the Notes referred to in, and is subject to and
entitled to the benefits of, the Term Loan Agreement dated as of October 24,
2007 (as it may be amended from time to time in accordance with its terms, the
“Term Loan Agreement”), among the Borrower, Brinker Restaurant Corporation, a
Delaware corporation, as Guarantor, the Bank and certain other banks parties
thereto (collectively, the “Banks”) and Citibank, N.A., as Administrative Agent
for the Banks.  The Term Loan Agreement, among other things, provides for the
making of loans by the Bank to the Borrower and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.  Capitalized terms used
herein which are not defined herein and are defined in the Term Loan Agreement
are used herein as therein defined.

 

The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Term Loan Agreement.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of Texas.

 

 

 

BRINKER INTERNATIONAL, INC.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Citibank, N.A., as Administrative Agent

 

for the Banks parties

 

to the Term Loan Agreement

 

referred to below

 

Two Penns Way, Suite 200
New Castle, Delaware 19720

Attention:

Rose Delp

 

Telephone:

 

(302) 894 - 6004

Telecopy:

 

(212) 994 - 0961

 

Ladies and Gentlemen:

 

The undersigned, Brinker International, Inc., a Delaware corporation (the
“Borrower”), refers to the Term Loan Agreement, dated as of October 24, 2007 (as
amended from time to time in accordance with its terms, the “Term Loan
Agreement”; capitalized terms defined therein and not defined herein being used
herein as therein defined), among the undersigned, Brinker Restaurant
Corporation, a Delaware corporation, as Guarantor, certain Banks parties
thereto, and Citibank, N.A., as Administrative Agent, and hereby gives you
notice, irrevocably pursuant to Section 2.02 of the Term Loan Agreement, that
the undersigned hereby requests a Borrowing under the Term Loan Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02 of the Term Loan
Agreement:

 

Borrowing Amount

 

Type of Loan(1)

 

Interest Period(2)

 

 

 

 

 

 

 

$       

 

 

 

 

 

 

 

 

 

 

 

$       

 

 

 

 

 

 

 

 

 

 

 

$       

 

 

 

 

 

 

 

 

 

 

 

Total:   $400,000,000    

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Eurodollar Rate Loan or Base Rate Loan.

 

(2)           Which shall have a duration in the case of a Eurodollar Rate Loan,
of one (1), two (2), three (3) or six (6) months and which shall end not later
that the Maturity Date.

 

B-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(a)           the representations and warranties contained in Article V of the
Term Loan Agreement are correct in all material respects on and as of the date
of the Proposed Borrowing, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

 

(b)           no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes a Default or an event which, with the giving of notice, the lapse of
time or both, would constitute a Default.

 

 

Very truly yours,

 

 

 

BRINKER INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT

 

Dated                                 ,

 

Reference is made to the Term Loan Agreement, dated as of October 24, 2007 (as
the same may be amended or modified from time to time, the “Term Loan
Agreement”) among Brinker International, Inc., a Delaware corporation (the
“Borrower”), Brinker Restaurant Corporation, a Delaware corporation (the
“Guarantor”), the Banks named therein, and Citibank, N.A., as Administrative
Agent for the Banks.  Capitalized terms not otherwise defined in this Assignment
(this “Assignment”) shall have the meanings assigned to them in the Term Loan
Agreement.

 

Pursuant to the terms of the Term Loan Agreement,                      wishes to
assign and delegate         % of its rights and obligations under the Term Loan
Agreement in connection with its outstanding Loans and Note.  Therefore,
                           (the “Assignor”),                              (the
“Assignee”), and the Administrative Agent agree as follows:

 

1.             The Assignor hereby sells and assigns and delegates to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, as of
the Effective Date (as defined below), without recourse to the Assignor and
without representation or warranty except for the representations and warranties
specifically set forth in clauses (a), (b), and (c) of Section 2 hereof, [(a)] a
        %(1) interest in and to all of the Assignor’s rights and obligations
under the Term Loan Agreement, its outstanding Loans and its Note.

 

2.             The Assignor (a) represents and warrants that, prior to executing
this Assignment (i) the aggregate outstanding principal amount of the Loans
(without giving effect to assignments thereof which have not yet become
effective) owed to it by the Borrower is $            ; (b) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (c) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties, or representations made in or in
connection with the Term Loan Agreement or any other Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Term Loan Agreement or any other Credit Document or any other
instrument or document furnished pursuant thereto; (d) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or the Guarantor or the performance or observance by
the Borrower or the Guarantor of any of their respective obligations under the
Term Loan Agreement or any other Credit Document or any other instrument or
document furnished pursuant thereto; and (e) attaches the Note referred to in
Section 1 above and requests that the Administrative Agent [(i)] exchange such
Note for [a] new Note dated                       ,          in the principal
amount of $                     payable to the order of the Assignee[, and a new
Note dated                       ,          in the principal amount of $
             payable to the order of Assignor].

 

3.             The Assignee (a) confirms that it has received a copy of the Term
Loan Agreement, together with copies of the financial statements referred to in
Section 5.04 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor, or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Term Loan
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Term Loan
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (d) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Term Loan Agreement are required to be performed by it as a
Bank; (e) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof; (f) attaches the forms prescribed by the Internal
Revenue Service of the United States of America certifying as to the Assignee’s
status for purposes of determining exemption from United States of America
withholding taxes with respect to all payments to be made to the Assignee under
the Term Loan Agreement and its Note or such other documents as are necessary to
indicate that all such payments are subject to such rates at a rate reduced by
an applicable tax treaty2/, (g) represents that it is an Eligible Assignee, and
(h) agrees that it will keep confidential all information with respect to the
Borrower furnished to it by Borrower or the Assignor (other than information
generally available to the public or otherwise available to the Assignor on a
non-confidential basis) as provided in Section 10.12 of the Term Loan Agreement.

 

C-1

--------------------------------------------------------------------------------


 

4.             The effective date for this Assignment shall be                 
(the “Effective Date”)(3) and following the execution of this Assignment, the
Administrative Agent will record it.

 

5.             Upon such recording, and as of the Effective Date, (i) the
Assignee shall be a party to the Term Loan Agreement for all purposes, and, to
the extent provided in this Assignment, have the rights and obligations of a
Bank thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights (other than rights against the Borrower
pursuant to Section 10.04 of the Term Loan Agreement, which shall survive this
assignment) and be released from its obligations under the Term Loan Agreement.

 

6.             Upon such recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Term Loan Agreement and
the Note in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest, and fees) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Term Loan Agreement and the Note for periods prior to the Effective Date
directly between themselves.

 

7.             This Assignment shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas.

 

The parties hereto have caused this Assignment to be duly executed as of the
date first above written.

 

C-2

--------------------------------------------------------------------------------


 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

Domestic Lending Office:

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

 

 

Eurodollar Lending Office:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

C-3

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent for

 

itself and the Banks

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

 

--------------------------------------------------------------------------------

(1)

 

Specify percentage in no more than 4 decimal points.

(2)

 

If the Assignee is organized under the laws of a jurisdiction outside the United
States of America.

(3)

 

See Section 10.06(a) of the Term Loan Agreement. Such date shall be at least
three (3) Business Days after the execution of this Assignment.

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LEGAL OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL

 

[                    , 2007]

 

To each of the Banks parties to the
Term Loan Agreement herein described
and to Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(a)(iv) of the
$400,000,000 Term Loan Agreement, dated as of October 24, 2007 (the “Term Loan
Agreement”), among Brinker International, Inc., a Delaware corporation, as
borrower (the “Borrower”); Brinker Restaurant Corporation, a Delaware
corporation, as guarantor (the “Guarantor”); the banks party thereto (the
“Banks”); and Citibank, N.A., as Administrative Agent for such Banks (in such
capacity, the “Administrative Agent”).  Capitalized terms defined in the Term
Loan Agreement are used herein with the same meaning unless otherwise defined
herein.

 

DOCUMENTS EXAMINED

 

In our capacity as special counsel for the Borrower and the Guarantor, we have
examined the originals, copies or forms, certified or otherwise identified to
our satisfaction, of the following documents (the “Documents”):

 

(i)            The Term Loan Agreement;

 

(ii)           Certificate of Incorporation of the Borrower as filed with the
Secretary of State of Delaware on September 30, 1983 and all amendments thereto
through the date hereof (the “Borrower Certificate of Incorporation”);

 

(iii)          Certificate of Incorporation of the Guarantor as filed with the
Secretary of State of Delaware on June 19, 1990 and all amendments thereto
through the date hereof (the “Guarantor Certificate of Incorporation”);

 

(iv)          Bylaws of the Borrower (the “Borrower Bylaws”); and

 

(v)           Bylaws of the Guarantor (the “Guarantor Bylaws”).

 

In addition, we have examined and relied upon such certificates of public
officials and other certificates, opinions and instruments as we have deemed
relevant and necessary as a basis for our opinion hereinafter set forth. As to
matters of fact material to our opinion, we have, when relevant facts were not
independently established, relied upon certificates of representatives of the
Borrower and the Guarantor and upon representations and warranties set forth in
the Term Loan Agreement, and have not conducted any special inquiry or
investigation in respect of such matters.

 

D-1

--------------------------------------------------------------------------------


 

As used herein, (i) “Disclosed” means disclosed in or contemplated by the Term
Loan Agreement or any SEC Filing and (ii) “Knowledge” means the current, actual
knowledge of the attorneys of this firm who are involved in the representation
of the Borrower and the Guarantor in connection with the transactions
contemplated by the Term Loan Agreement, without any independent investigation.

 

ASSUMPTIONS

 

In rendering this opinion, we have assumed, with your consent and without any
independent investigation, all of the following:

 

(A)          the genuineness of all signatures (other than those of the officers
of the Borrower and the Guarantor who executed the Term Loan Agreement and the
Notes), the authenticity of all documents submitted to us as originals and the
conformity to authentic original documents of all documents submitted as
certified, conformed or photostatic copies;

 

(B)           that each of the parties to the Documents other than the Borrower
and the Guarantor (the “Other Parties”) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
formation and has full power and authority to execute, deliver and perform its
obligations under each of the Documents to which it is a party, that each of the
Documents has been duly authorized, executed and delivered by each of the
parties thereto, that each of the Documents constitutes a valid and legally
binding obligation of each of the Other Parties thereto and is enforceable
against the Other Parties in accordance with its terms that each of the Other
Parties has fulfilled and complied with its obligations under the Documents to
the extent required thereunder to date, and that the Borrower and the Guarantor
have received or will concurrently herewith receive the consideration provided
in the Documents to be received at or prior to the date hereof;

 

(C)           that all of the Documents will be performed strictly in accordance
with the terms thereof; and

 

(D)          that the representations and warranties as to factual matters
contained in the Documents are true and correct.

 

OPINION

 

Based upon the foregoing and having due regard for the legal considerations we
deem relevant, and subject to the further qualifications and limitations
hereinafter set forth, we are of the opinion that:

 

D-2

--------------------------------------------------------------------------------


 

1.             Each of the Borrower and the Guarantor is a corporation duly
incorporated, validly existing and in good standing under the Delaware General
Corporation Law, as amended (the “DGCL”), and has the corporate power and
authority under the DGCL to enter into and perform the Term Loan Agreement and
the Notes.

 

2.             The Term Loan Agreement has been duly and validly authorized,
executed and delivered by the Borrower, and constitutes and each Note when duly
executed and delivered for value in accordance with the Term Loan Agreement will
constitute, a valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with its terms, in each case except as enforcement of
the Term Loan Agreement or the Notes may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, fraudulent transfer, moratorium or
other laws affecting creditors’ rights generally, and subject to general equity
principles and to limitations on availability of equitable relief, including
specific performance.

 

3.             The Term Loan Agreement has been duly and validly authorized,
executed and delivered by the Guarantor, and constitutes a valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, fraudulent transfer, moratorium or
other laws affecting creditors’ rights generally, and subject to general equity
principles and to limitations on availability of equitable relief, including
specific performance.

 

4.             Neither the execution and delivery of the Term Loan Agreement or
the Notes or the consummation of the transactions contemplated therein will
violate any provision of the Borrower Certificate of Incorporation, the
Guarantor Certificate of Incorporation, the Borrower Bylaws or the Guarantor
Bylaws, or to our Knowledge, conflict with or violate any statute, judgment,
order, decree or regulation or rule of any court, governmental authority or
arbitrator applicable or relating to the Borrower or the Guarantor.

 

5.             To our Knowledge and except as Disclosed, there are no actions,
suits, proceedings or claims or investigations pending or threatened against or
affecting the Borrower or the Guarantor or any of their respective properties
before any court, governmental agency or regulatory authority which would
(i) have a Material Adverse Effect or (ii) impair the ability of the Borrower or
the Guarantor to perform their obligations under the Term Loan Agreement or the
Notes.

 

6.             Neither the Borrower nor the Guarantor is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

FURTHER QUALIFICATIONS AND LIMITATIONS

 

The opinions expressed above are expressly subject to the following
qualifications and limitations:

 

(a)           We express no opinion as to (i) the specific remedy that any court
or other authority or body might grant in connection with the enforcement of
rights under any of the Documents, as to the availability of equitable remedies,
as such, in connection with the enforcement of such rights, or as to the effects
of the application of principles of equity (regardless of whether enforcement is
considered in proceedings in law or in equity), (ii) the application of any
securities laws to any of the transactions contemplated by any of the Documents,
or (iii) the effect of any environmental, antitrust or tax laws of the United
States of America or of the State of Texas.

 

D-3

--------------------------------------------------------------------------------


 

(b)           We express no opinion as to the validity or enforceability of
(i) any provisions purporting to entitle a party to indemnification or release
from liability in respect of any matters arising in whole or in part by reason
of any illegal, wrongful, knowing or negligent act or omission of such party,
(ii) any provisions that purport to restrict access to or waive remedies or
defenses, to waive any rights to notices or to establish evidentiary standards,
(iii) any provisions relating to liquidated damages, waivers, releases,
suretyship defenses, delays or omissions of enforcement of rights or remedies,
severability, consent judgments or summary proceedings, (iv) any provisions
purporting to irrevocably appoint attorneys-in-fact or other agents, (v) any
provisions purporting to restrict or limit transfer, alienation or encumbering
of property, (vi) any provisions that relate to submissions to jurisdiction,
waivers or ratifications of future acts, the rights of, third parties or
transferability of assets which by their nature are nontransferable,
(vii) provisions that contain any agreement to agree, or (viii) provisions that
purport to negate or control over present or future laws which are contrary to
such provisions.

 

(c)           To the extent that the opinions given in Sections 2, 3 and 4
constitute opinions with respect to laws relating to usury, such opinions are
expressly limited to the opinion that the Term Loan Agreement and the Notes do
not require the payment of interest at a rate which is usurious.  In rendering
such opinion, we have relied upon and assumed the applicability of Chapter 303
of the Texas Finance Code, as currently in effect, and have assumed that
(i) there are no fees, points or other charges or forms of compensation to
Administrative Agent or any Bank in respect of the Term Loan Agreement or the
issuance of the Notes or any commitment to pay any such charges or other forms
of compensation, other than those specifically disclosed in the Term Loan
Agreement, (ii) all fees and charges provided for in the Term Loan Agreement and
the Notes to be paid by Borrower or Guarantor to Administrative Agent or any
Bank constitute bona fide commitment fees and not interest, (iii) all charges
for reimbursement of services paid to third parties will be for actual
out-of-pocket expenses paid to third parties for services actually rendered by
such parties, (iv) Administrative Agent, the Banks, Borrower and Guarantor will
comply with the “usury savings clause” and other provisions of the Term Loan
Agreement to the effect that the Borrower and the Guarantor will never be
required to pay interest (including all compensation that constitutes interest
under applicable law) on the Notes or otherwise in respect of the Term Loan
Agreement in excess of the maximum rate or amount of interest that may lawfully
be contracted for, charged or collected thereon or in connection therewith under
applicable Texas law (collectively, the “Savings Clauses”), and (v) in complying
with the provisions of the Saving Clauses, Administrative Agent and such Bank
will give due consideration to all fees, charges or other compensation which
under applicable Texas law may be or is deemed to be interest.

 

(d)           We are members of the Bar of the State of Texas. This opinion
relates only to the laws of the State of Texas and the DGCL as currently in
effect, and we express no opinion with regard to any matters that may be
governed or affected by any other laws.

 

D-4

--------------------------------------------------------------------------------


 

(e)           This opinion is limited solely to the matters stated herein and no
opinion is to be inferred or may be implied beyond the matters expressly stated
herein.

 

The opinions expressed herein are solely for the benefit of you and your counsel
in connection with the transactions contemplated by the Term Loan Agreement and
may not be used or relied upon by any other person or entity or for any other
purpose whatsoever.  The opinions expressed herein are as of the date first set
forth above, and we do not assume or undertake any responsibility or obligation
to supplement or to update such opinions to reflect any facts or circumstances
which may hereafter come to our attention or any changes in the laws which may
hereafter occur.

 

Very truly yours,

 

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LEGAL OPINION OF SPECIAL COUNSEL TO
ADMINISTRATIVE AGENT

 

[                    , 2007]

 

To each of the Banks parties to

the Term Loan Agreement herein described and to

Citibank, N.A.,

as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as special counsel to Citibank, N.A., acting for itself and as
Administrative Agent in connection with the preparation, execution and delivery
of that certain Term Loan Agreement, dated as of October 24, 2007 (the “Term
Loan Agreement”), among Brinker International, Inc., a Delaware corporation, as
borrower (the “Borrower”), Brinker Restaurant Corporation, a Delaware
corporation, as guarantor (the “Guarantor”), Citibank, N.A., as Administrative
Agent (the “Administrative Agent”) and each of you (the “Banks”).  Terms defined
in the Term Loan Agreement are used herein as therein defined.

 

In that connection, we have examined the following documents:

 

(1)           counterparts of the Term Loan Agreement, executed by the Borrower,
the Guarantor, the Banks, and the Administrative Agent, respectively; and

 

(2)           the opinion dated as of the date hereof of Jackson Walker L.L.P.
for each of the Borrower and the Guarantor (the “Opinion”).

 

In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures and the conformity to the originals of all such documents
submitted to us as copies.  We have also assumed that each of the Borrower, the
Guarantor, the Banks, and the Administrative Agent has duly executed and
delivered, with all necessary power and authority (corporate and otherwise), the
Term Loan Agreement.  We have also assumed that no Bank has requested that the
Opinion required by Section 3.01(a)(iv) of the Term Loan Agreement contain any
other matters not contained in the form of opinion set forth as Exhibit D to the
Term Loan Agreement.

 

Based upon the foregoing examination of documents and assumptions and upon such
other investigation as we have deemed necessary, we are of the opinion that the
Opinion is substantially responsive to the requirements of the Term Loan
Agreement.

 

This opinion is solely for the benefit of the Banks, the Administrative Agent,
their respective successors, assigns, participants and other transferees and may
be relied upon only by such Persons.

 

Very truly yours.

HUGHES & LUCE L.L.P.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

This certificate is delivered pursuant to Section 2.17(e) of the Term Loan
Agreement, dated as of October 24, 2007 (the “Term Loan Agreement”) among
BRINKER INTERNATIONAL, INC. (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto and CITIBANK, N.A., as
Administrative Agent (the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Term Loan Agreement shall have the same respective
meanings when set forth therein.

 

The undersigned hereby represents and warrants to the Administrative Agent and
the Borrower that:

 

1.             the undersigned is the sole record and beneficial owner of the
Loans or the transactions evidenced by the Note registered in its name in
respect of which it is providing this certificate;

 

2.             the undersigned is not a bank (within the meaning of
Section 881(c)(3)(A) of the Code) and, in this regard, further represents and
warrants that:

 

(a)           the undersigned is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)           the undersigned has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

3.             the undersigned is not a 10-percent shareholder (within the
meaning of Section 881(c)(3)(B) of the Code) of the Borrower;

 

4.             the income from the Note held by the undersigned is not
effectively connected with the conduct of a trade or business with the United
States; and

 

5.             the undersigned is not a controlled foreign corporation related
(within the meaning of Section 864(d)(4) of the Code) to the Borrower.

 

The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN.  By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the Administrative Agent and the
Borrower in writing within thirty days of such change and (b) the undersigned
shall furnish to the Administrative Agent and the Borrower a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the Borrower to the undersigned under the Term Loan Agreement,
or in either of the two calendar years preceding such payment.

 

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of                      , 200    .

 

 

 

 

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

   Name:

 

 

 

 

 

 

   Title:

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK AND ADMINISTRATIVE AGENT ADDRESSES

 

ADMINISTRATIVE AGENT:

 

CITIBANK, N.A.

Two Penns Way, Suite 200

New Castle, Delaware  19720

Attn:    Rose Delp

 

Telephone:            (302) 894 - 6004

Telecopy:              (212) 994 - 0961

 

SCHEDULE I-1

--------------------------------------------------------------------------------


 

BANKS:

 

CITIBANK, N.A.

Two Penns Way, Suite 200

New Castle, Delaware  19720

Attn:       Rose Delp

 

Telephone:            (302) 894 - 6004

Telecopy:              (212) 994 - 0961

 

JPMORGAN CHASE BANK, N.A.

1111 Fannin, Floor 10

Houston, TX  77002-6925

Attn:  Ms. Marlies Iida

Mail Code:  TX2-F046

 

Telephone:            (713) 750 - 2353

Telecopy:              (713) 750 - 2892

 

BANK OF AMERICA, N.A.

100 Federal St.

MA5-100-09-06

Boston, MA 02110

Attn:  Mr. John H. Schmidt

 

Telephone:            (617) 434-4044

Telepcopy:            (617) 434-0637

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

2001 Ross Ave., #3150

Dallas, TX  75201

Attn:  Mr. Doug Barnell

 

Telephone:            (214) 954-1240

Telepcopy:            (214) 954-1007

 

WACHOVIA BANK, NATIONAL ASSOCIATION
One South Broad Street
MC: PA4843
Philadelphia, PA  19107
Attn:  Mr. Mark S. Supple

 

Telephone:            (267) 321-6634

Telepcopy:            (267) 321-6700

 

SCHEDULE I-2

--------------------------------------------------------------------------------


 

NATIONAL CITY BANK

155 East Broad Street

Columbus, OH 43215-0077

Attn:  Jennifer Obers

 

Telephone:            (614) 463-7108

Telepcopy:            (614) 463-8572

 

BANK OF CHINA, LOS ANGELES BRANCH

444 S. Flower Street, #3900

Los Angeles, CA 90071

Attn:  Mr. Jason Fu

 

Telephone:            (213) 688-8700 x235

Telepcopy:            (213) 688-1015

 

FIFTH THIRD BANK

38 Fountain Sq. Plaza

Cincinnati, OH 45202

Attn:  Mr. Mike Mendenhall

 

Telephone:            (513) 534-6915

Telepcopy:            (513) 534-5947

 

SUNTRUST BANK
303 Peachtree St., 3rd Fl.
Atlanta, GA  30308
Attn:  Mr. Jean-Paul Purdy

 

Telephone:            (404) 581-1518

Telepcopy:            (404) 588-7189

 

US BANK, N.A.
425 Walnut Street, 8th Fl.
Cincinnati, OH  45202
Attn:  Ms. Veronica Morrissette

 

Telephone:            (404) 226-2222

Telepcopy:            (513) 632-4894

 

WELLS FARGO BANK, N.A.

201 Third St. - 8th Floor

San Francisco, CA 94104

Attn:  Rosanna Roxas

 

Telephone:            (415) 477-5424

Telepcopy:            (415) 979-0675

 

SCHEDULE I-3

--------------------------------------------------------------------------------


 

THE NORINCHUKIN BANK, NEW YORK BRANCH
245 Park Ave., 21st Fl.
New York, NY  10167
Attn:  Yuichiro Hara

 

Telephone:            (212) 808-4195

Telepcopy:            (212) 697-5754

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH

515 South Flower Street, Suite 1050

Los Angeles, CA 90071

Attn:  Josephine Chong

 

Telephone:            (213) 405-1133

Telepcopy:            (213) 362-0219

 

GREENSTONE FARM CREDIT BANK, ACA/FLCA

1760 Abbey Rd., Ste. 310

East Lansing, MI 48823

Attn:  Jeff Pavlik

 

Telephone:            (517) 318-4130

Telepcopy:            (517) 318-4148

 

SCHEDULE I-4

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PRO RATA SHARES

 

Bank

 

Pro Rata Share

 

Pro Rata Share
of Facility Amount

 

Citibank, N.A.

 

12.5000

%

$

50,000,000

 

JPMorgan Chase Bank, N.A.

 

12.5000

%

$

50,000,000

 

Bank of America, N.A.

 

11.2500

%

$

45,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

10.0000

%

$

40,000,000

 

Wachovia Bank, National Association

 

10.0000

%

$

40,000,000

 

National City Bank

 

7.5000

%

$

30,000,000

 

Bank of China, Los Angeles Branch

 

6.2500

%

$

25,000,000

 

Fifth Third Bank

 

6.2500

%

$

25,000,000

 

SunTrust Bank

 

6.2500

%

$

25,000,000

 

US Bank, N.A.

 

5.0000

%

$

20,000,000

 

Wells Fargo Bank, N.A.

 

5.0000

%

$

20,000,000

 

The Norinchukin Bank, New York Branch

 

2.5000

%

$

10,000,000

 

First Commercial Bank, Los Angeles Branch

 

2.5000

%

$

10,000,000

 

GreenStone Farm Credit Services, ACA/FLCA

 

2.5000

%

$

10,000,000

 

TOTAL

 

100.0000

%

$

400,000,000

 

 

SCHEDULE II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

BORROWER AND GUARANTOR ADDRESSES

 

BORROWER:

 

BRINKER INTERNATIONAL, INC.

6820 LBJ Freeway

Dallas, Texas  75240

 

Attn:       General Counsel

Telephone:            (972) 980 - 9917

Telecopy:              (972) 770 - 9465

 

Copy to:  Vice President and Treasurer

Telephone:            (972) 770 - 1276

Telecopy:              (972) 770 - 8863

 

GUARANTOR:

 

BRINKER RESTAURANT CORPORATION

6820 LBJ Freeway

Dallas, Texas  75240

 

Attn:       General Counsel

Telephone:            (972) 980 - 9917

Telecopy:              (972) 770 - 9465

 

Copy to:  Vice President and Treasurer

Telephone:            (972) 770 - 1276

Telecopy:              (972) 770 - 8863

 

SCHEDULE III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PERMITTED LIENS

 

Subsidiary

 

Amount

 

Description

 

Maturity

Brinker Restaurant Corporation

 

$

48,268,000

 

Capital Lease Obligations

 

Various dates through March 2020

 

SCHEDULE IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

AGREEMENTS RESTRICTING DIVIDENDS AND CERTAIN TRANSFERS

 

1.   $300 Million Revolving Loan Agreement dated October 6, 2004.

 

SCHEDULE V-1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

GAAP EXCEPTIONS

 

None.

 

SCHEDULE VI-1

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

INVESTMENTS

 

Company

 

Amount

 

Description

 

Strang Corporation

 

$

1,164,114

 

Loan associated with sale of restaurants

 

 

SCHEDULE VII-1

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

PERMITTED DEBT

 

Description

 

Amount

 

5.75% Notes

 

$

300,000,000

 

Committed Credit Facilities

 

$

400,000,000

 

Committed Credit Facilities

 

£

5,000,000

 

Uncommitted Credit Facilities

 

$

300,000,000

 

Capital Lease Obligations

 

$

48,268,000

 

 

--------------------------------------------------------------------------------